                   IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF COLUMBIA

THE CHEROKEE NATION,                        )
a federally recognized Indian Tribe,        )
17675 S. Muskogee Ave.                      )
Tahlequah, OK 74464,                        )
                                            )
THE CHICKASAW NATION,                       )
a federally recognized Indian Tribe,        )
520 E. Arlington St.                        )
Ada, OK 74820,                              )
                                            )
THE CHOCTAW NATION,                         )
a federally recognized Indian Tribe,        )
1802 Chukka Hina Dr.                        )
Durant, OK 74701, and                       )
                                            )
THE CITIZEN POTAWATOMI NATION,              )
a federally recognized Indian Tribe,        )
1601 S. Gordon Cooper Dr.                   )
Shawnee, OK 74801,                          )
                                            )
        Plaintiffs,                         )
                                            )
v.                                          )   No. 1:20-cv-02167 (TJK)
                                            )
UNITED STATES DEPARTMENT OF THE )
INTERIOR, DAVID BERNHARDT, in his           )
official capacity as the Secretary of the   )
Interior, TARA KATUK MAC LEAN               )
SWEENEY, in her official capacity as the    )
Assistant Secretary of the Interior Indian  )
Affairs, United States Department           )
of the Interior,                            )
1849 C Street N.W.                          )
Washington, DC 20240,                       )
                                            )
J. KEVIN STITT, in his official capacity as )
the Governor of the State of Oklahoma,      )
2300 N. Lincoln Blvd. #212                  )
Oklahoma City, OK 73105,                    )
                                            )

                                         1
                                                                          164436-3
WILLIAM NELSON, SR., in his official             )
capacity as the Chairman of the Business         )
Committee of the Comanche Nation,                )
584 NW Bingo Rd.                                 )
Lawton, OK 73507,                                )
                                                 )
JOHN R. SHOTTON, in his official capacity        )
as the Chairman of the Tribal Council            )
of the Otoe-Missouria Tribe of Indians           )
8151 Hwy 177                                     )
Red Rock, OK 74651,                              )
                                                 )
JOE BUNCH, in his official capacity as the       )
Chief of the United Keetoowah Band of            )
Cherokee Indians in Oklahoma                     )
18263 Keetoowah Cir.                             )
Tahlequah, OK 74464, and                         )
                                                 )
BRIAN GIVENS, in his official capacity as        )
the Mekko of the Kialegee Tribal Town            )
100 Kialegee Dr.                                 )
Wetumka, OK 74883,                               )
                                                 )
       Defendants.                               )
                                                 )
               FIRST AMENDED AND SUPPLEMENTED COMPLAINT

                          I.     NATURE OF THE ACTION

       1.     The Plaintiff Nations file this lawsuit against the following Defendants: the




Tara Katuk Mac Lean Sweeney, the Assistant Secretary of the Interior          Indian Affairs

                                                                                     id.; and

against J. Kevin Stitt in his official capacity as Governor of the State of Oklahoma, William

Nelson, Sr. in his official capacity as Chairman of the Business Committee of the


                                             2
                                                                                       164436-3
Comanche Nation, James R. Shotton in his official capacity as Chairman of the Tribal

Council of the Otoe-Missouria Tribe of Indians, Joe Bunch in his official capacity as Chief

of the United Keetoowah Band of Cherokee Indians in Oklah

                                                                                     each under

the doctrine of Ex parte Young, 209 U.S. 123 (1908); see generally Vann v. Kempthorne,

534 F.3d 741, 750 (D.C. Cir. 2008) (Ex parte Young action is available against tribal

officials for violation of federal law); Vann v.                            Vann II , 701 F.3d

927, 929 (D.C. Cir. 2012).

       2.

                                     s under the Indian Gaming Regulatory Act

see 25 U.S.C. § 2710(d)(8)(C), of Agreements signed by the Defendant Governor Stitt, and

the Defendants Chairman Nelson, Chairman Shotton, Chief Bunch, and Mekko Givens, on

behalf of the Comanche Nation, the Otoe-Missouria Tribe of Indians, UKB, and KTT,
                                                   1
respectively                                           The Agreements purport to be Tribal-State

gaming compacts entered into by the State of Oklahoma with the Comanche Nation, the

Otoe-Missouria Tribe, UKB, and KTT                                            under the Indian

Gaming Regulatory Act                 and purport to make Class III gaming activity on the



1
  Where provisions of the Agreements are identically numbered, the Agreements are
                                     , or, if some but less than all have identical
                                                                         -Missouria
                                              Where provisions are not identically
numbered, the Agreements are individual                                           ,
    -                                                               respectively.

                                              3
                                                                                           164436-3
                                                                                       .   25

U.S.C. § 2710(d)(2)(C). The Agreements also purport to authorize those Tribes and the

State itself to conduct various Class III gaming activities.

       3.     The Agreements are not compacts because IGRA requires that a compact

have been legally entered into by both parties, id. § 2710(d)(1)(C), (d)(2)(C), and the

Defendant Governor Stitt did not have authority to enter into the Agreements on behalf of

the State of Oklahoma. The Agreements do not identify any source of the Defendant

Governor Stitt              ther than his own claim to hold such authority, which is patently

insufficient, and the Supreme Court of Oklahoma has since squarely held that Governor

Stitt does not have authority to bind the State to the Comanche & Otoe-Missouria

Agreements because they are not the Model Compact that was approved by the State

Legislature and people in the State-                                   , Okla. Stat. tit. 3A,

§§ 261-282. Treat v. Stitt, 2020 OK 64, 2020 WL 4185827. As IGRA requires that a

compact be legally entered into by a State and a Tribe before the compact can go into effect,

the Defendant Secretary was required to disapprove the Agreements under IGRA, and his

failure to do so was arbitrary, capricious, and contrary to law, as was his decision not to

issue an opinion, letter, or other ruling finding the Agreements to be void from inception

and invalid under IGRA.                                                    s did not cure the

invalidity of the Agreements because: (a) under IGRA the Secretary is only authorized to

approve by inaction a compact that has been legally entered into by both parties, 25 U.S.C.

§ 2710(d)(8)(A), (d)(8)(C); and (b)

considered to have been approved only to the extent that it is consistent with IGRA, id.

                                              4
                                                                                       164436-3
§ 2710(d)(8)(C). Accordingly, the Agreements are not valid compacts under IGRA and

neither the Defendant Governor Stitt, the Defendant Tribal Chairman Nelson, the

Defendant Tribal Chairman Shotton, the Defendant Chief Bunch, nor the Defendant Mekko

Givens may represent that the Agreements are valid compacts under IGRA, nor may they

exercise authority or jurisdiction under the Agreements as if they were valid compacts

under IGRA, or direct others to do so, and any such representation or exercise of authority

or jurisdiction violates federal law.

       4.     In addition, the Defendant Secretary was obligated by law to disapprove the

Agreements because they contain multiple provisions that are invalid under IGRA, and his

failure to do so was arbitrary, capricious, and contrary to law, as was his decision not to

issue opinions, letters, or other rulings finding those provisions to be invalid under IGRA.

The Comanche and Otoe-Missouria Agreements violate IGRA by purporting to authorize

categories of games that are not permitted in Oklahoma

organization, or entity . . . . Id. § 2710(d)(1)(B). Namely, the Comanche and Otoe-

Missouria Agreements purport to authorize the signatory Tribes and State to conduct



video games, and purport to authorize the signatory Tribes to conduct House-Banked Card

Games, House-Banked Table Games, and any new games that the Defendant Governor

Stitt approves. All four Agreements violate IGRA because they purport to authorize

conduct of the iLottery, which may include any form of electronic gaming that has the

elements of consideration, chance, and prize, by the State. The revenue sharing provisions

of all four Agreements are invalid because those provisions were not agreed to in exchange

                                             5
                                                                                      164436-3
for a meaningful concession by the State of significant economic benefit to the Tribes,

which the Secretary has long required for such payments to be lawful under IGRA. All

four Agreements also violate IGRA by limiting the signatory                         Class II

gaming activities in order to increase revenue sharing payments to the State from the

Tribes               Class III gaming. Finally, all four Agreements violate IGRA by

committing the Governor of Oklahoma to concur in future off-reservation trust land

acquisitions for gaming purposes. These purported commitments in the Comanche, Otoe-

Missouria, and KTT Agreements specifically apply to off-reservation trust land

acquisitions by the signatory Tribes within Chickasaw and Citizen Potawatomi territory,

which threatens the Chickasaw             and Citizen Potawatomi Nation s jurisdictional

integrity and sovereignty, and jeopardizes their ability to generate gaming revenue within

their own territory. For all of these reasons, the Defendant federal officials were required

by law to disapprove the Agreements, and the Defendant state and tribal officials are

violating federal law by representing that the Agreements are valid Class III gaming

compacts and by exercising authority and jurisdiction under the Agreements as if they are

valid Class III gaming compacts under IGRA, or directing others to do so.

         5.                              no action approvals, and his decisions not to issue

opinions, letters, or other rulings finding the Agreements to be void from inception and

invalid under IGRA, deny the Plaintiff Nations their substantive and procedural rights to

                                                                      only authorize Indian

tribes to conduct Class III gaming activities in accordance with IGRA, to make decisions

under IGRA that place Indian tribes on an equal footing in relation to one another, id.

                                             6
                                                                                      164436-3
§ 5123(f), and to ensure that IGRA              [s] a statutory basis for the operation of gaming

by [the Plaintiff Nations] as a means of promoting tribal economic development, self-

                                                 id. § 2702(1). Under IGRA, the Secretary is

only authorized to approve by inaction a compact that has been legally entered into by both

parties, id. § 2710(d)(8)(A), (d)(8)(C), and is required to disapprove a compact that violates

any provision of IGRA, other federal law, or the federal trust responsibility, id.

§ 2710(d)(8)(B)(i)-(iii). T                                                  of the Agreements

injures the Plaintiff Nations by allowing the Comanche Nation, Otoe-Missouria Tribe,

UKB, and KTT to compete in the highly competitive Oklahoma gaming market

notwithstanding that the Agreements entered into by the Defendant Governor Stitt and

Defendants Chairman Nelson, Chairman Shotton, Chief Bunch, and Mekko Givens, on

behalf of the Comanche Nation, the Otoe-Missouria Tribe, UKB, and KTT, respectively,

are invalid under IGRA and contain terms that violate IGRA, including terms that afford

the Comanche Nation, Otoe-Missouria Tribe, UKB, and KTT a significant competitive

advantage over the Plaintiff Nations, which conduct Class II and Class III gaming on their

Indian lands in compliance with IGRA.

failure to fulfill his statutory obligations,

                                                                          actions in furtherance

of the Agreements,

competition from the actual, threatened, and imminent conduct of gaming under these void

Agreements, which draws gaming revenues that the Plaintiff Nations use to fund essential



                                                7
                                                                                           164436-3
governmental programs for their citizens and to promote tribal self-sufficiency and

economic development in accordance with IGRA.

         6.   The Defendant                                   s of the Agreements represent

a complete abdication of his statutory responsibilities under IGRA. In addition, the blatant

illegality of the Agreements suggests that the Defendant Secretary will allow any

agreement executed by the Defendant Governor Stitt with an Indian tribe that purports to

be a compact to go into effect by inaction, whether lawful or not, without offering any

opinion, letter, or other ruling explaining the basis for that action. The Defendant Governor

Stitt intends to take full advantage of the Defendant              evident willingness to do

so, as shown by his course of conduct since the Defendant Secretary failed to disapprove

the Comanche and Otoe-Missouria Agreements.

         7.   The Plaintiff Nations seek a declaratory judgment that the Defendant

Governor Stitt did not validly enter into the Agreements under IGRA, that the Agreements

are therefore void and have no legal effect                                          s of the

Agreements does not make the Agreements valid compacts and has no legal effect, and

that the Agreements violate IGRA for the reasons stated in ¶ 4 above. The Plaintiff Nations

also seek a declaration that the Defendants Chairman Nelson, Chairman Shotton, Chief

Bunch, and Mekko Givens are violating federal law by representing that the Agreements

are Tribal-State gaming compacts under IGRA and by exercising authority or jurisdiction

under the Agreements as if they were valid compacts under IGRA, or directing others to

do so.



                                              8
                                                                                       164436-3
                                     II.      PARTIES

       8.      The Plaintiff Cherokee Nation is a federally-recognized Indian Tribe, see

Indian Entities Recognized by and Eligible to Receive Services from the United States

Bureau of Indian Affairs, 85 Fed. Reg. 5462, 5463 (Jan. 30, 2020), with a governing body

duly recognized by the Department.

       9.      The Plaintiff Chickasaw Nation is a federally-recognized Indian Tribe, id. at

5465, with a governing body duly recognized by the Department.

       10.     The Plaintiff Choctaw Nation is a federally-recognized Indian Tribe, id., with

a governing body duly recognized by the Department.

       11.     The Plaintiff Citizen Potawat                                    -recognized

Indian tribe, id. at 5463, with a governing body duly recognized by the Department.

       12.     The Defendant United States Department of the Interior is a Department of

the United States Government.

       13.     The Defendant David Bernhardt is Secretary of the Interior, with

responsibility for overseeing the United States Department of the Interior. Secretary

Bernhardt is sued in his official capacity.

       14.     The Defendant Tara Katuk Mac Lean Sweeney is the Assistant Secretary of

the Interior   Indian Affairs, with the responsibility for overseeing the Bureau of Indian



Secretary Sweeney is sued in her official capacity.

       15.     The Defendant J. Kevin Stitt is the Governor of the State of Oklahoma and

is sued in his official capacity.

                                               9
                                                                                       164436-3
       16.    The Defendant William Nelson, Sr. is Chairman of the Business Committee

of the Comanche Nation, which is a federally-recognized Indian Tribe, id. at 5463, and is

sued in his official capacity.

       17.    The Defendant James R. Shotton is Chairman of the Tribal Council of the

Otoe-Missouria Tribe of Indians, which is a federally-recognized Indian Tribe, id. at 5464,

and is sued in his official capacity.

       18.    The Defendant Joe Bunch is Chief of the United Keetoowah Band of

Cherokee Indians in Oklahoma, which is a federally-recognized Indian tribe, id. at 5466,

and is sued in his official capacity.

       19.    The Defendant Brian Givens is Mekko of the Kialegee Tribal Town, which

is a federally-recognized Indian tribe, id. at 5463, and is sued in his official capacity.

                          III.   JURISDICTION AND VENUE

       20.    This Court has subject matter jurisdiction over this action under 28 U.S.C.

§

a violat                Michigan v. Bay Mills Indian Cmty., 572 U.S. 782, 787 n.2 (2014).

The Court also has subject matter jurisdiction under 28 U.S.C. § 1362 because the Plaintiff

Nations are federally-recognized Indian Tribes with governing bodies duly recognized by

the Secretary, and this action is brought to protect and enforce rights held by the Plaintiff

Nations under IGRA, 25 U.S.C. §§ 2701-2721, and under Compacts that were entered into

and are in effect under IGRA. The sovereign immunity of the United States is inapplicable

to this action because it is brought under the APA, 5 U.S.C. § 702, which waives the

sovereign immunity of the United States. State and tribal sovereign immunity are also

                                              10
                                                                                             164436-3
inapplicable to this action because it is brought against the Defendant Governor and the

Defendant Tribal Chairmen in their official capacities under the doctrine of Ex parte

Young, which allows aggrieved parties to seek relief against state and tribal officials who

are violating their federal law rights. Vann, 534 F.3d at 750; Vann II, 701 F.3d at 929.

       21.    Venue is proper in this district under 28 U.S.C. § 1391(e), because the federal

defendants reside in this district and because a substantial part of the events giving rise to

the claim occurred within this district.

                              IV.    FACT ALLEGATIONS

A.     IGR                                 .

       22.

                                                           Amador Cty., Cal. v. Salazar, 640

F.3d 373, 376 (D.C. Cir. 2011) (citing 25 U.S.C. §§ 2701, 2702).

       23.                                 utory basis for [both] the operation of gaming by

Indian tribes as a means of promoting tribal economic development, self-sufficiency, and



Indian tribe adequate to shield it from organized crime and other corrupting influences, to

ensure that the Indian tribe is the primary beneficiary of the gaming operation, and to assure

                                                                                            id.

§ 2702(2). These provisions are intended for the benefit of all Indian tribes, including the

Plaintiff Nations.

       24.

                                               id. §

                                               11
                                                                                        164436-3
Federal Indian policy is to promote tribal economic development, tribal self-sufficiency,

                                 id. § 2701(4). In accord with that policy, IGRA requires

that tribes be the primary beneficiaries of tribal gaming, id. § 2702(2); that tribe

                                                                                            id.

§ 2710(b)(2)(A), (d)(1)(A)(ii); and that tribal gaming revenues be used only to fund tribal

government operations and programs, to provide for the general welfare of the tribe, to

promote tribal economic development, and for charitable and local governmental purposes,

id. § 2710(b)(2)(B), (d)(1)(A)(ii). These provisions are also intended for the benefit of all

Indian tribes, including the Plaintiff Nations.

       25.

                                U.S.C. §




Indian tribe that classifies, enhances, or diminishes the privileges and immunities available

to the Indian tribe relative to other federally recognized tribes by virtue of their status as

                                                                 , 361 F. Supp. 3d 14, 51-52

(D.D.C. 2019) (quoting 25 U.S.C. § 5123(f)). As the legislative history of Section 5123(f)



been Federal law and policy that Indian tribes recognized by the Federal Government stand

                                                                       Id. at 53 (quoting 140

Cong. Rec. S6144, S6147 (1994) (statement of Sen. Inouye)). Section 5123(f) is intended



                                              12
                                                                                        164436-3
to place all Indian tribes, including the Plaintiff Nations, on an equal footing with respect

to decisions made by the Secretary that affect their gaming rights under IGRA.

B.

       26.                                                                          2710(d)(1)

             gaming activities shall be lawful on Indian Lands . . .

Amador Cty., 640 F.3d at 376-

       (A) all lands within the limits of any Indian reservation; and (B) any lands
       title to which is either held in trust by the United States for the benefit of any
       Indian tribe or individual or held by any Indian tribe or individual subject to
       restriction by the United States against alienation and over which an Indian
       tribe exercises governmental power.

25 U.S.C. § 2703(4). Under IGRA, a tribe can only conduct IGRA gaming on lands that



United States or are subject to a restriction against alienation by the United States. A

further requirement applies if those lands were taken in trust by the Secretary after October

17, 1988. IGRA generally prohibits gaming on lands acquired in trust for a tribe by the

                                          -acquired lands     id. § 2719(a), subject to certain

exceptions, id. § 2719(b).

       27.     To conduct gaming on after-acquired lands, a tribe must satisfy one of the

exceptions set forth in 25 U.S.C. § 2719(b). Under the exception described in § 2719(b)(1),

an Indian tribe can only conduct class III gaming on after-acquired lands located outside

of its reservation or former reservation in Oklahoma if

       the Secretary, after consultation with the Indian tribe and appropriate State
       and local officials, including officials of other nearby Indian tribes,
       determines that a gaming establishment on newly acquired lands would be in

                                              13
                                                                                            164436-3
       the best interest of the Indian tribe and its members, and would not be
       detrimental to the surrounding community, but only if the Governor of the
       State in which the gaming activity is to be conducted concurs in the


Id. § 2719(b)(1)(A); see id. § 2719(a)(1), (a)(2)(A)(i). Under Section 2719(b)(1)(A), the

                                         to evaluate whether gaming on the proposed trust

land would be in the best interest of the applicant tribe and not detrimental to the



the proposed trust land is located c                                                       Lac

Courte Oreille Band of Lake Superior Chippewa Indians of Wis. v. United States, 367 F.3d

650, 656 (7th Cir. 2004). By imposing these statutory responsibilities on the Secretary, 25

U.S.C. § 2719(b)(1)(A) provides procedural rights to the surrounding community,

including Indian tribes (such as the Plaintiff Nations) that are part of the surrounding

community, that must be complied with before an Indian tribe may conduct class III

gaming on after-acquired lands located outside of its reservation or former reservation

located in Oklahoma. This is commonly known as a                                       -

determination. 25 C.F.R. §                         Secretarial Determination ).

       28.    Under Section 2719(b)(1)(A), the Gov



in which the Governor is asked to concur. This prevents state governors from usurping the

                                       19(b)(1)(A) by acting first, and effectively requiring



gaming on the proposed trust land would be detrimental to the surrounding community.


                                             14
                                                                                       164436-3
Any purported concurrence that precedes a favorable Secretarial determination is therefore

legally meaningless.

       29.     If the land on which an Indian tribe wishes to conduct gaming is not already

in trust, the tribe must also apply to have the Secretary acquire the land in trust for the tribe

under the procedures of 25 C.F.R. pt. 151. Most tribes in Oklahoma may have land placed

into trust for them by the Secretary under these procedures. See 25 U.S.C. §§ 2202, 5105,

                                                                                   also includes



                             151.2(f). And for purposes of determining whether Indian lands

are eligible for IGRA gaming, the Secretary has defined                                 lands in

Oklahoma that are within the exterior boundaries of the last reservation that was established

                                                                               Id. § 292.2.

       30.

reservation, the Secretary may only take land into trust for the tribe when the Tribe already

                                                                                                  ry

to facilitate tribal self-                                                                       Id.

§ 151.3(a). Federal regulations also prohibit one tribe from having land taken into trust for

                                                                       in Oklahoma unless the

second tribe consents in writing to the trust acquisition. Id. § 151.8. These regulations are

intended for the benefit of all Indian tribes, including the Plaintiff Nations.




                                               15
                                                                                              164436-3
C.     Class III Gaming and the Tribal-State Compacting Process.

       31.                                                  Amador Cty., 640 F.3d at 376.

Class I gaming comprises social games played for prizes of minimal value and traditional

forms of Indian gaming. 25 U.S.C. §

                                                                                Colo. River

                                                  , 466 F.3d 134, 135 (D.C. Cir. 2006)

(quoting 25 U.S.C. § 2710(a)(1)). Class II gaming consists of bingo and similar games, 25

U.S.C. §



                                                                                      e the

                                             Colo. River, 466 F.3d at 135 (citing 25 U.S.C.

§ 2710(a)(2), (b)).

       32.

                       25 U.S.C §                                     sino games such as

                                                  Amador Cty.,

                                                                      Id. First, the gaming

activities must be authorized by a tribal ordinance that meets the requirements of 25 U.S.C.

§ 2710(b) and has been approved by the Chairman of the National Indian Gaming



             Amador Cty., 640 F.3d at 376 (citing 25 U.S.C. § 2710(d)(1)(A), (d)(2)(C)).



                                                                                Id. (quoting

                                            16
                                                                                      164436-3
25 U.S.C. §

a Tribal-State compact entered into by the Indian tribe and the State under [§ 2710(d)(3)]

                  25 U.S.C. § 2710(d)(1)(C).

       33.

Forest Cty. Potawatomi Cmty. v. United States, 330 F. Supp. 3d 269, 286 (D.D.C. 2018)

(citing Colo. River, 466 F.3d at 138), appeal voluntarily dismissed, No. 18-5327, 2019 WL

2563220 (D.C. Cir. June 19, 2019). And under 25 U.S.C. § 2710(d), Tribal-State compacts

                                              Id.

       34.

Indian lands upon which a class III gaming activity is being conducted, or is to be

conducted, shall request the State in which such lands are located to enter into negotiations

for the purpose of entering into a Tribal-State compact governing the conduct of gaming

activities. Upon receiving such a request, the State shall negotiate with the Indian tribe in

                                            Id. § 2710(d)(3)(A).

       35.    Section 2710(d) prescribes the permissible subjects of compact negotiations

in the following terms:

       Any Tribal-State compact negotiated under subparagraph (A) may include
       provisions relating to

              (i) the application of the criminal and civil laws and regulations of the
              Indian tribe or the State that are directly related to, and necessary for,
              the licensing and regulation of such activity;

              (ii) the allocation of criminal and civil jurisdiction between the State
              and the Indian tribe necessary for the enforcement of such laws and
              regulations;


                                              17
                                                                                           164436-3
                 (iii) the assessment by the State of such activities in such amounts as
                 are necessary to defray the costs of regulating such activity;

                 (iv) taxation by the Indian tribe of such activity in amounts
                 comparable to amounts assessed by the State for comparable
                 activities;

                 (v) remedies for breach of contract;

                 (vi) standards for the operation of such activity and maintenance of
                 the gaming facility, including licensing; and

                 (vii) any other subjects that are directly related to the operation of
                 gaming activities.

Id. § 2710(d)(3)(C).

         36.     Section 2710(d) allows tribes and States to negotiate for only the application



                                                                                   sary for the

                                                  Id. § 2710(d)(3)(C)(i)-

                Section

                      see id. § 2710(d)(3)(A),

it sounds like

casino    each roll of the dice and spin of the wheel, Bay Mills, 572 U.S. at 792 (alteration

in original).

         37.     Section 2710(d) also allow

by the State of such [class III gaming] activities in such amounts as are necessary to defray

                                          25 U.S.C. § 2710(d)(3)(C)(iii).




                                                 18
                                                                                           164436-3
       38.

                                                              id. § 2710(d)(3)(C)(vii), which



concerns about the operation of gaming, Forest Cty. Potawatomi, 330 F. Supp. 3d at 283

(citing Citizens Exposing Truth about Casinos v. Kempthorne, 492 F.3d 460, 462 (D.C.

                                                                                      of [Class

                Id.

                                                   Id. at 286 (quoting Assistant Secretary of

Indian Affairs, testimony before Congress).

       39.    Section 2710(d) al

management contract for the operation of a class III gaming activity if such contract has

been submitted to, and approved by, the Chairman [of the National Indian Gaming

                            25 U.S.C. §

of such contract shall be governed by the provisions of subsections (b), (c), (d), (f), (g), and

                               Id. Section 2711, in turn, provides that the Chairman may

approve a management contract if he or she determines that it meets statutory requirements,

id. § 2711(b), and if the contract limits the net revenues that may be paid to a management

contractor, id. § 2711(c). The Chairman must act to approve or disapprove the contract

within 180 days of submission, id. § 2711(d), but the Chairman can require modifications

to the contract if it violates Section 2711, id. § 2711(f). Further, no management contract

may give a contractor an interest in land unless expressly permitted by statute. Id. §

2711(g). The NIGC Chairman holds Section 2711 authority pursuant to

                                              19
                                                                                          164436-3
of the authority normally held by the Secretary of the Interior to approve or disapprove

certain contracts with Indian tribes under 25 U.S.C. § 81. Id. § 2711(h). The NIGC

approval of a management contract is governed by 25 C.F.R. pt. 533, which provides that

    ontract approval shall be evidenced by a Commission document dated and signed by

the Chairman.                                                   25 C.F.R. § 533.1(b).

        40.    Section 2710(d) further provides that, except for state regulatory assessments

that may be negotiated and agreed upon pursuant to Section 2710(d)(3)(C)(iii), the

provisions of 25 U.S.C. §

authority to impose any tax, fee, charge, or other assessment upon an Indian tribe . . . to

engage in a class III act       Id. § 2710(d)(4). As IGRA provides no such authority, state

taxation of tribal gaming activities under a compact is barred under the settled rule that

Indian tribes are exempt from state taxation unless Congress has authorized such taxation

in te                                      California v. Cabazon Band of Mission Indians,

480 U.S. 202, 215 n.17 (1987) (quoting Montana v. Blackfeet Tribe, 471 U.S. 759, 765

(1985)).

        41.    Notwithstanding the clear terms of 25 U.S.C. § 2710(d)(4), compact

provisions that provide for a tribe to pay a s

                                                                                negotiated a

bargain permitting such payments in return for meaningful concessions from the state (such

                                                  Idaho v. Shoshone-Bannock Tribes, 465 F.3d

1095, 1101 (9th Cir. 2006) (citing In re Indian Gaming Related Cases, 331 F.3d 1094,

1111-                                                                authority to exact such

                                                 20
                                                                                        164436-3
payments, it could bargain to receive them in exchange for a quid pro quo conferred in the

            Id.

      42.     The Secretary determines whether revenue sharing payments to be made by

a tribe to a state under a compact are lawful when the compact is submitted for approval

under IGRA. See 25 U.S.C. § 2710(d)(3)(B). As the Assistant Secretary has explained,

      It is the position of the Department [of the Interior] to permit revenue-sharing
      payments in exchange for quantifiable economic benefits over which the
      State is not required to negotiate under IGRA, such as substantial exclusive
      rights to engage in Class III gaming activities. We have not, nor are we
      disposed to, authorize revenue-sharing payments in exchange for compact
      terms that are routinely negotiated by the parties as part of the regulation of
      gaming activities, such as duration, number of gaming devices, hour of
      operation, and wager limits.

Rincon Band of Luiseno Mission Indians of Rincon Reservation v. Schwarzenegger, 602

F.3d 1019, 1039 (9th Cir. 2010). As the Rincon court explained in approving this



                                                                                            ess

refusal to allow states to use their right to engage in compact negotiations as a means to

                  Id. at 1040 (footnote omitted) (citing 25 U.S.C. § 2710(d)(4)).

D.
      and His Legal Obligation to Disapprove a Compact That Violates IGRA.

      43.     Section 2710(d) requires that for a tribe to conduct Class III gaming activities



                      U.S.C. § 2710(d)(1)(C), (d)(2)(C)

requirements are separate and independent requirements. Pueblo of Santa Ana v. Kelly,

104 F.3d 1546, 1553-55 (10th Cir. 1997); 25 U.S.C. § 2710(d)(6)(A)-(B) (separately

                                               21
                                                                                         164436-3
requiring that

conducted under its terms from 15 U.S.C. § 1175). Whether a compact has been validly



Kelly, 104 F.3d at 1557. Whether a compact is in effect depends on the action taken by the

Secretary when a compact that has been entered into by a Tribe and a State is submitted to

him for review under 25 U.S.C. § 2710(d)(8). Under IGRA, a compact is in effect

when notice of approval by the Secretary of such compact has been published by the

                                      25 U.S.C. § 2710(d)(3)(B).

       44.

the

§ 293.7.

       45.



§ 2710(d)(8)(A); that the Secretary may disapprove the compact if it violates IGRA or

other federal law or trust obligations, id. §

                                                     -five days of its submission, the compact is



IGRA, id. § 2710(d)(8)(C). Under these provisions, the Secretary is responsible for

ensuring compliance with IGRA in the conduct of Class III gaming by all Indian tribes,



under IGRA and the federal trust responsibility. These provisions are intended for the

benefit of all Indian tribes, including the Plaintiff Nations.

                                                22
                                                                                           164436-3
       46.    IGRA provides that                                                 . . only if

such compact violates    (i) any provision of [IGRA], (ii) any other provision of Federal

law . . .                                                                                Id.

§ 2710(d)(8)(B)(i)-

circumstances in which disapproval is allowed. The Secretary must, however, disapprove

                                                                             Amador Cty.,

640 F.3d at 381.

       47.              subsection (d)(8)(C), which governs approval by inaction, includes

                                                                      Id.

Secretary has no authority to affirmatively approve a compact that violates any of



                                                                     Id.

       48.



governor who lacks authority to bind the state is void, even if the Secretary has approved

the compact, or allowed it to go into effect by inaction. See Kelly, 104 F.3d at 1554-55.

E.     The Plaintiff Nations Conduct Gaming Activities on Their Indian Lands in
       Compliance With IGRA.

       49.    Each of the Plaintiff Nations has enacted an ordinance authorizing Class II

and Class III gaming activities on its Indian lands that sati

has been approved by the Chairman of the National Indian Gaming Commission. See




                                             23
                                                                                      164436-3
Notice of Approved Class III Tribal Gaming Ordinances, 84 Fed. Reg. 13,314 (Apr. 4,

2019).

         50.   Each of the Plaintiff Nations conducts Class II gaming on its Indian lands in

accordance with tribal law, IGRA, and its regulations.

         51.   Each of the Plaintiff Nations also conducts off-track pari-mutuel wagering



lands. The Plaintiff Nations conduct this activity under Off-Track Wagering Compacts

               that were entered into with the State, approved by the Secretary, and are in

effect under IGRA. See Indian Gaming, 75 Fed. Reg. 61,511 (Oct. 5, 2010) (Cherokee);

Indian Gaming, 69 Fed. Reg. 34,686 (June 22, 2004) (Chickasaw); Indian Gaming, 66 Fed.

Reg. 30,748 (June 7, 2001) (Choctaw); Indian Gaming, 62 Fed. Reg. 5033 (Feb. 3, 1997)

(CPN).

         52.   In 2004, the State enacted the STGA, which was approved by Oklahoma

voters in a referendum vote held November 2, 2004, Okla. State Question 712 (Nov. 2,

2004). The STGA permits Indian tribes to conduct Class III gaming activities, including

electronic gaming, and also permits horse racetracks to conduct electronic gaming. Okla.

Stat. tit. 3A, §§ 261-282. In addition, the State earlier authorized pari-mutuel wagering on

live horse racing and on simulcast races held out-of-state pursuant to the Oklahoma Horse

Racing Act, Okla. Stat. tit. 3A, §§ 200-209.

         53.   The STGA

a Model Compact under which accepting Tribes could, after approval by the Secretary and



                                               24
                                                                                      164436-3
in accord with IGRA. Sheffer v. Buffalo Run Casino, PTE, Inc., 2013 OK 77, ¶ 4, 315 P.3d

359 (citing Griffith v. Choctaw Casino of Pocola, Okla., 2009 OK 51, ¶ 13, 230 P.3d 488,

overruled on other grounds by Sheffer, 2013 OK 77, ¶ 25); accord Okla. Stat. tit. 3A,

§§ 280-281; Okla. State Question 712 (Nov. 4, 2004).

       54.    The                                                    i.e., horse racetracks

to conduct electronic gaming under licenses issued by the Oklahoma Horse Racing

Comm                                               200.1(9), 205.2(C), 262(A)-

least four Indian tribes enter into the model [tribal gaming compact set forth in id. § 281],

                                                                    id. § 262(A).

       55.    The Model Compact provides that

people of Oklahoma, is deemed approved by the State of Oklahoma. No further action by

the state or any state official is necessary for this Compact to take effect upon approval by

the                                                                     Id. § 281, Part 16.

       56.

Model Compact, and by so doing entered into a compact with the State under IGRA (the

                                         .

       57.    The Comanche Nation, the Otoe-Missouria Tribe, and KTT also accepted the

                                                   and by so doing entered into a compact

with the State under IGRA.

             The Comanche Nation, the Otoe-Missouria Tribe, and KTT purported to void

their Former Compacts by signing their Agreements. See Comanche, Otoe-Missouria, &

KTT Agreements Part 12.A.

                                             25
                                                                                        164436-3
      58.    UKB accepted the Model Compact on December 27, 2019, but notice of the

                               compact was not published in the Federal Register before

                                                                see Indian Gaming; Tribal-

State Class III Gaming Compact Taking Effect in the State of Oklahoma, 85 Fed. Reg.

36,609 (June 17, 2020) (Federal Register Notice that Defendant Secretary took no action

                                -five days of submittal), and so it did not take effect. Also

on December 27, 2019, UKB purported to sign an agreement with the Governor that

                                     see id., but

initial term expired, and since the Governor did not have sole authority to enter into an

IGRA Compact with an Indian tribe for the reasons discussed in ¶¶ 96-97, infra, the State

did not enter into that extension and it never could have taken effect. UKB contended in

                                                                           tween it and the

State. UKB Agreement Part 12.A.

      59.    Twenty-seven                                                                  as

set forth in the Model Compact, and by so doing entered into a compact with the State

under IGRA, which was then approved and went into effect under IGRA. See Okla. Office

of Mgmt. & Enter. Servs., Compacted Tribes, https://omes.ok.gov/gaming-compliance-

unit/compacted-tribes (listing thirty-five gaming compacts entered into by Indian tribes

with the State that have been approved and published in the Federal Register).

      60.    E                                                                 approved or

considered to have been approved by the Secretary, 25 U.S.C. § 2710(d)(8)(A), (d)(8)(C),

notice of such approval by the Secretary was published in the Federal Register, and each

                                            26
                                                                                       164436-3
                                                        id. § 2710(d)(3)(B), on or about

January 27, 2005 (Cherokee Nation), February 8, 2005 (Chickasaw Nation), February 9,

2005 (Choctaw and CPN).2 Those compacts automatically renewed for a fifteen-year term

on January 1, 2020 and are in effect today. See Cherokee Nation v. Stitt, No. CIV-19-1198-

D, 2020 WL 4340549, at *4 (W.D. Okla. July 28, 2020).

      61.

effect, the Secretary approved the revenue-sharing provisions of those Compacts. With

respect to the Plaintiff Nations whose Compacts were approved, the Secretary determined

that the State had made meaningful concessions that, as shown by an economic analysis

provided by those Nations, had significant economic benefit to the Nations, in exchange

for which revenue-sharing payments were to be made to the State. For those Plaintiff

Nations that did not provide an economic analysis, the Secretary determined that their

Compacts should be allowed to go into effect as they would otherwise be competitively

disadvantaged in relation to the Nations with approved compacts.

      62.    The Former Compacts were also approved (Comanche Nation and KTT) or

considered to have been approved (Otoe-Missouria Tribe) by the Secretary, 25 U.S.C.

§ 2710(d)(8)(A), (d)(8)(C), notice of such approval by the Secretary was published in the




2
 See Indian Gaming, 70 Fed. Reg. 3942 (Jan. 27, 2005) (Cherokee); Indian Gaming, 70
Fed. Reg. 6725 (Feb. 8, 2005) (Chickasaw); Indian Gaming, 70 Fed. Reg. 6903 (Feb. 9,
2005) (Choctaw and CPN).

                                           27
                                                                                    164436-3
Federal Register,3 and those Compacts then went into effect under IGRA, id.

§

                                                                                    r to the

parties seeking clarification of various provisions of the Compact. The responses of the



                                                                                              -



23, 2004), https://www.bia.gov/sites/bia.gov/files/assets/as-ia/oig/oig/pdf/idc-038420.pdf

                                                    n explained the basis on which he had



follows:

      IGRA does not authorize states to impose a tax, fee, charge, or other
      assessment on Indian tribes to engage in class III gaming. See 25 U.S.C.

      interpreted as conferring upon a State or any of its political subdivisions
      authority to impose any tax, fee, charge or other assessment upon an Indian
      tribe . .

      To enforce this statutory prohibition, the Department has sharply limited the
      circumstances under which Indian tribes can make direct payments to a state
      for purposes other than defraying the costs of regulating Class III gaming
      activities. To determine whether a revenue-sharing provision is permissible
      under IGRA, we have required the state to offer significant or meaningful
      concessions over which it is not required to negotiate in good faith, resulting
      in substantial and quantifiable economic benefits to the Indian tribe. In
      addition, the payment to the state must be appropriate in light of the value of
      the economic benefits conferred on the tribe.

3
 See 70 Fed. Reg. at 3942 (Comanche); Indian Gaming, 70 Fed. Reg. 36,407 (June 23,
2005) (Otoe-Missouria); Indian Gaming, 76 Fed. Reg. 42,722, 42,722-23 (July 19, 2011)
(KTT).

                                            28
                                                                                        164436-3
        Under the first prong of our analysis significant or meaningful concessions
          we believe that the State has made such concessions. It has authorized Class
        III gaming for Indian tribes, provided for a zone of exclusivity, and limited
        non-tribal gaming. Under the second prong of our analysis substantial and
        quantifiable economic benefits we believe that the economic analysis
        provided by the Tribe shows that the limitations on electronic games at three
        established racetracks and the limitations on non-tribal (charitable) gaming
        will help the Tribe generate significant additional revenues over the fifteen-
        year course of the Compact. . . . As a result, the revenue-sharing payment to
        the State cannot be characterized as a prohibited imposition of a tax, fee,
        charge, or other assessment pursuant to 25 U.S.C. 27109(d)(4).

Id. at 2.

        63.     Upon

Plaintiff Nations was authorized to c

namely

        an electronic bonanza-style bingo game, an electronic amusement game, an
        electronic instant bingo game, nonhouse-banked card games; [and] any other
        game, if the operation of such game by a tribe would require a compact and
        if such game has been: (i) approved by the Oklahoma Horse Racing
        Commission for use by an organizational licensee, (ii) approved by state
        legislation for use by any person or entity, or (iii) approved by amendment
        of the [STGA]; . . . .

Id. Part 3.5.

        64.     Upon approval of the Former Compacts, and those of the other Indian tribes



authorized to c                                     Id. Parts 3.5., 4.A.

        65.     The

did not, limit the geographic area in which the Plaintiff Nations, Comanche Nation, Otoe-




                                             29
                                                                                         164436-3
Missouria Tribes, or KTT could conduct gaming, except that such gaming can only take

place on the                               . Id. Part 5.L.

       66.     Following the

STGA permitted the OHRC to authorize organization licensees to conduct electronic

                                                                                -style bingo



that may be licensed to do so and the number of machines that may be used to play such

games. Okla. Stat. tit. 3A, § 262(A), (C). Acting pursuant to the STGA, the OHRC first

authorized horse racetracks to conduct electronic gaming on August 11, 2005, and it has

continued to do so annually since then.

       67.     The gaming market in Oklahoma is highly competitive as a result of the

various tribal and non-tribal gaming activities that are conducted within the State, including

pari-mutuel wagering on horse racing, the state lottery, and electronic gaming. There is

also constant inter-tribal competition in that market as a result of the number of IGRA-

approved compacts with Indian tribes in the State and the number of tribal gaming facilities

operating in the State under those compacts. This puts the Plaintiff Nations under constant

competitive pressure to maintain their market share. The Plaintiff Nations depend on the

Secretary to ensure that all tribal competitors in that market are conducting gaming in

accordance with IGRA and thus on an equal footing.

       68.     In 2018, the State enacted a supplemental compact offer to authorize

                                                                       2 (West) (codified at



                                             30
                                                                                        164436-3
Okla. Stat. tit. 3A, § 280.1). The Plaintiff Nations accepted this supplemental compact

offer from the State, which was then approved by the Secretary for each of those Nations. 4

       69.    The Plaintiff Nations and Defendant Governor Stitt adjudicated a dispute in

the Western District of Oklahoma regarding the effect of the renewal provisions of Part

                                                        Cherokee Nation v. Stitt, 2020 WL

4340549. In that action, each Plaintiff Nation asserted that on January 1, 2020 the term of

                                                  ed automatically under Part 15.B. of those

Compacts, and that they remain in full force and effect. On July 28, 2020, the Western

District of Oklahoma ruled that the Plaintiff Nations                                        on

January 1, 2020 and are in full force and effect until January 1, 2035. See Id. at *4.

       70.    Each Plaintiff Nation continues to conduct Class II gaming under Tribal law

and Class III gaming under the terms of their OTWCs and Class III Compacts. The



exclusively by each Plaintiff Nation to fund government operations and programs, and to

provide for the general welfare of the Plaintiff Nation and its citizens, consistent with the

requirements of IGRA.      These revenues support programs that provide health care,

education, law enforcement, and youth and family services, among other areas.




4
 Indian Gaming; Approval of Tribal-State Class III Gaming Compact Amendments in the
State of Oklahoma, 83 Fed. Reg. 41,101 (Aug. 17, 2018) (Cherokee, Chickasaw, and CPN);
Indian Gaming; Approval of Tribal-State Class III Gaming Compact Amendments in the
State of Oklahoma, 83 Fed. Reg. 41,102 (Aug. 17, 2018) (Choctaw).

                                             31
                                                                                         164436-3
       71.    Each Plaintiff Nation has a legally-protected interest in its conduct of Class

II and Class III gaming activities on its Indian lands because these activities are authorized

by and conducted in accordance with IGRA, Tribal law, and the terms of their OTWCs and

Class III Compacts. Pursuant to IGRA and an ordinance that has been approved by the

Chairman of the National Indian Gaming Commission, each Plaintiff Nation has



§ 2710(b)(2)(A) (requiring that ordinance authorizing Class II gaming so provide),

(d)(1)(A)(ii) (imposing same requirement with respect to Class III gaming). And the



                                                                                        . Id.

§ 2702(1).

       72.    Each Plaintiff Nation also has a legally-protected interest in, and relies on,

                            proper fulfillment of his statutory obligations to only authorize

Indian tribes to conduct Class III gaming activities in accordance with IGRA, to fulfill the

federal trust responsibility to all Indian tribes, to make decisions that do not diminish the

                                                                 id. § 5123(f), and to ensure



means of promoting tribal economic development, self-sufficiency, and strong tribal

               id. § 2702(1).




                                             32
                                                                                        164436-3
F.     The Comanche Nation and Otoe-Missouria Tribe Agreements.

       1.     The Cherokee Nation v. Stitt litigation in the Western District of
                                                                 Comanche and
              Otoe-Missouria Agreements.

       73.    On February 10, 2020, the federal district court ordered the parties to

Cherokee Nation v. Stitt in the Western District of Oklahoma, including the Plaintiff

Nations in the instant action and Defendant Governor Stitt, to engage in mediation to

attempt to resolve their dispute. No. CIV-19-1198-D, ECF No. 31.

       74.    On February 14, 2020, the Court granted the Comanche Nation and the Otoe-

Missouria Tribe leave to intervene as plaintiffs in Cherokee Nation v. Stitt, and those tribes

intervened on February 21, 2020. Id., ECF Nos. 43, 48, 49. Thereafter, they participated

in mediation in which representatives of Defendant Governor Stitt, the Plaintiff Nations in

the instant action, and other plaintiffs-in-intervention in the Cherokee Nation v. Stitt action

also participated.

       75.    Without the prior knowledge of the Plaintiff Nations in this action, or other

plaintiffs-in-intervention in the Cherokee Nation v. Stitt action, the Defendant Governor

Stitt, the Comanche Nation, and the Otoe-Missouria Tribe engaged in separate negotiations

for new compacts.

       76.    On April 21, 2020, the Defendants Governor Stitt, Chairman Nelson, and

Chairman Shotton announced that they had signed new agreements which they claimed

would authorize the Comanche Nation and Otoe-Missouria Tribe to engage in Class III

gaming under IGRA. See Press Release, Office of Okla. Governor, Gov. Stitt Signs Two

New Gaming Compacts with the Otoe-Missouria Tribe and Comanche Nation (Apr. 21,

                                              33
                                                                                         164436-3
2020),         https://www.governor.ok.gov/articles/press_releases/governor-stitt-signs-two-

new-gaming-compacts.

         77.    On the same day, the Defendant Governor Stitt, the Comanche Nation, and

the Otoe-Missouria Tribe filed a motion for voluntary dismissal with prejudice of their

claims against one another in Cherokee Nation v. Stitt, representing that they had settled

their dispute by negotiating an agreement resolving all claims and counterclaims against

each other, and that the exchange of dismissals with prejudice was one term of that

settlement. See Cherokee Nation v. Stitt, ECF No. 120. The Defendant Governor Stitt, the

Comanche Nation, and the Otoe-Missouria Tribe did not submit copies of their settlement

agreements for review by the court; nor did they disclose the other terms of their settlement

agreements.

         78.    On April 24, 2020, the Plaintiff Nations and other plaintiffs-in-intervention

in Cherokee Nation v. Stitt filed a response to that motion, sta

Movants to fully describe the terms of their settlement, and to provide their settlement

agreements, if any, to this Court and to the Nations makes it impossible for the Nations to

evaluate the settlement terms and assess the extent to which the settlements may prejudice

                   Cherokee Nation v. Stitt, ECF No. 123 at 4. For that reason, the Nations

argued that the Defendant Governor, Comanche Nation, and the Otoe-Missouria Tribe




before the Nations were required to respond to the motion. In the alternative, the Nations

requested

                                              34
                                                                                       164436-3
order that the settlement has not been reviewed or approved by this Court, either to

determine its legality or for any other purpose        Id. at 6-7.

       79.    Also on April 24, 2020, the federal district court for the Western District of

Oklahoma granted the dismissal sought by the Defendant Governor Stitt, the Comanche

Nation, and the Otoe-Missouria Tribe with prejudice. Cherokee Nation v. Stitt, ECF No.

124 at 3. In that Order, the court further stated

                                                                      without any review or

approval of the settlement agreements (which the movants have not requested) and without

any judicial action on the merits of the underlying claims    will have no legal effect on the

                                            Id. at 2. Thus, the Western District of Oklahoma

did not make any ruling on the legal validity of the underlying Agreements on which the

Defendant Governor Stitt, the Comanche Nation, and the Otoe-Missouria Tribes dismissed

their claims with prejudice in the Cherokee Nation v. Stitt litigation before that court.

       2.     The submission of the Comanche and Otoe-Missouria Agreements to the
                                                            and
              approval by inaction.

       80.    On April 22, 2020, the day after the Defendants Governor Stitt, Chairman

Nelson, and Chairman Shotton announced they had signed the Agreements, the President

Pro Tempore of the Senate of Oklahoma and the Speaker of the Oklahoma House of

Representatives sent the Governor a letter, which was concurrently released to the media

and public, in which they informed him that the Governor of Oklahoma lacked authority

to unilaterally enter into the Agreements under state law, because the Agreements

purported to authorize additional gaming without legislative approval, and the STGA

                                             35
                                                                                        164436-3
defines the only covered games that can be included in an IGRA compact. See Letter from

Charles A. McCall, Speaker of the House, State of Oklahoma & Greg Treat, President Pro

Tempore of the Senate, State of Oklahoma, to J. Kevin Stitt, Governor, State of Oklahoma

at 2-



                                                     ware of your intention to sign these

documents just moments before your public announcement, had you consulted us earlier

                                                        Id. at 3.

        81.   On April 23, 2020, the Defendants Governor Stitt, Chairman Nelson, and

Chairman Shotton submitted the Comanche and Otoe-Missouria Agreements to the

Secretary of the Interior for review under IGRA. See Ex. 1, Comanche Nation & State of

Oklahoma Gaming Compact (April 21, 2020); Ex. 2, Otoe-Missouria Tribe & State of

Oklahoma Gaming Compact (April 21, 2020).5 By doing so, the Defendants Governor

Stitt, Chairman Nelson, and Chairman Shotton represented to the Secretary that the

Comanche and Otoe-Missouria Agreements had been legally entered into by the State and

the Tribes, and consented to the review of those Agreements by the Secretary under IGRA

in accordance with 25 U.S.C. § 2710(d)(8).


5
  The only copies of the Comanche and Otoe-Missouria Agreements that have been made
publicly available are unsigned, but the Defendant Governor has represented that these
unsigned copies are the Comanche and Otoe-Missouria Agreements. See Press Release,
Office of Okla. Governor, Gov. Stitt Signs Two New Gaming Compacts with the Otoe-
Missouria Tribe and Comanche Nation (Apr. 21, 2020), https://www.governor.ok.gov/
articles/press_releases/governor-stitt-signs-two-new-gaming-compacts (follow hyperlinks
in third and fourth paragraphs of press release).

                                             36
                                                                                   164436-3
         82.   On April 24, 2020, Defendant Governor Stitt submitted to the Department a

memorandum from his General Counsel setting forth the Govern            position on the

validity of the Comanche and Otoe-Missouria Agreements, including the basis for his

contentions that those Agreements were validly entered into by the State and that their

terms comport with IGRA. Memorandum from Office of Gen. Counsel, Okla. Governor

Office, to Paula Hart, Dir., Office of Indian Gaming, Bureau of Indian Affairs (Apr. 24,

2020),            https://www.governor.ok.gov/static-assets/documents/gamingcompacts/

Memorandum_from_General_Counsel.pdf.

         83.   The Plaintiff Nations obtained copies of the Comanche and Otoe-Missouria

Agreements and submitted comments to the Secretary setting forth objections to the

legality of those Agreements and explaining why they are invalid and should not be

approved. On April 28, 2020, CPN submitted comments to the Secretary and Assistant

Secretary. Letter from John A. Barrett, Tribal Chairman, Citizen Potawatomi Nation, to

Davi                                                                                     -

                                                              Apr. 28

May 1, the Chickasaw Nation submitted comments to the Secretary. Letter from Bill

Anoatub

                                     enclosing Memorandum from Stephen Greetham,



Chickasaw Nation (Apr. 30,                        May 1

Cherokee Nation submitted comments to the Secretary. Letter from Chuck Hoskin, Jr.,



                                           37
                                                                                   164436-3
Interior (May 7, 2020), enclosing Memorandum from Sara Hill, Attorney Gen., Cherokee



May 7

supplemental comments on May 29, see Letter from John A. Barrett, Tribal Chairman,




Counsel, Chickasaw Nation, to Paula Hart, Dir., Office of Indian Gaming, Bureau of Indian



submitted supplemental comments on June 1, see Letter from Sara Hill, Attorney Gen.,




       84.                                                          Comanche and Otoe-

Missouria Agreements were not valid compacts and should not be approved, because the

State of Oklahoma and the Comanche Nation and Otoe-

        ose Agreements under IGRA. CPN Apr. 28 Comments at 1, 3; Chickasaw May 1

Comments at 9-12; Cherokee May 7 Comments at 2-4. As the Plaintiff Nations explained,

under state law, the State can enter into agreements or compacts with Indian tribes through

     codified offer of a model compact that was approved by a voter referendum [under

Okla. Stat. tit. 3A, § 280]   Chickasaw May 1 Comments at 9 (footnote omitted); 6 accord



6
  The Chickasaw Nation also noted that the State may enter into Compacts with Indian
tribes under Okla. Stat. tit. 74, § 1221, which requires that such compacts be approved by


                                            38
                                                                                     164436-3
CPN Apr. 28 Comments at 4. The Plaintiff Nations further explained that the Comanche

and Otoe-Missouria Agreements did not comport with that method of compacting and that

therefore                                                                           Id.

      85.    The Plaintiff Nations also asserted that the Comanche and Otoe-Missouria

Agreements imposed an invalid state tax on those Tribes because the State is not making a

meaningful concession of substantial benefit to the Comanche Nation and Otoe-Missouria

Tribe in exchange for substantial exclusivity payments   in fact, if anything, the Comanche

Nation and Otoe-Missouria Tribe make concessions to the State. CPN Apr. 28 Comments

at 5-7; Chickasaw May 1 Comments at 13-20; Cherokee May 7 Comments at 6-7.

Moreover, the Comanche and Otoe-Missouria Agreements purport to provide ex ante

concurrence by the Oklahoma Governor to off-reservation land-into-trust acquisitions for

the Comanche Nation and Otoe-Missouria Tribe for gaming purposes, but this promise is

of illusory value because the Chickasaw Nation and CPN can object to the acquisition

under federal regulations. CPN Apr. 28 Comments at 8-9; Chickasaw May 1 Comments

at 19-20; Cherokee May 7 Comments at 7.

      86.    The Chickasaw Nation and CPN also explained that, if the Secretary

approved these provisions of the Comanche and Otoe-Missouria Agreements, it would

                                                                                          N

Apr. 28 Comments at 8-9; Chickasaw May 1 Comments at 20-21.




the Oklaho                                                   -Tribal Relations before they
go into effect. Chickasaw May 1 Comments at 10.

                                           39
                                                                                     164436-3
       87.    The Plaintiff Nations further explained that the Agreements purport to

                                            -

and that the Comanche and Otoe-Missouria Agreements are therefore invalid under IGRA,

because the conduct of Class II gaming is not an area over which the parties may negotiate

and agree in an IGRA compact. CPN Apr. 28 Comments at 8.

       88.

by the legal interpretations of Oklahoma Legislative leadership and the Oklahoma Attorney



Comments at 2.

       89.    On May 5, 2020, the Oklahoma Attorney General also submitted comments

to the Secretary, explaining that the Governor lacked authority to enter into the Comanche

and Otoe-Missouria Agreements under Oklahoma law. See Letter from Mike Hunter, Okla.

Attorney Gen.

2020). The Oklahoma Attorney General attached to his comments an official legal opinion

issued by his office to the President Pro Tempore of the Oklahoma Senate and the Speaker

of the Oklahoma House of Representatives, under his statutory authority to respond to such

requests from state legislators, see Okla. Stat. tit. 74, § 18b(A)(5), in which he opined that

the Governor lacked sole authority to enter into the Comanche and Otoe-Missouria

Agreements on behalf of the State, In re Treat, 2020 OK AG 8, 2020 WL 2304499 (Okla.

A.G. May 5, 2020).

       90.    In particular, the Attorney General explained that the Governor of Oklahoma

lacked authority to enter into the Comanche and Otoe-Missouria Agreements on behalf of

                                                40
                                                                                        164436-3
the State under the STGA, id. at *3-5, and therefore they were not compacts that the State

                                        id. at *6-8.

       91.    On June 4, 2020, the President Pro Tempore of the Oklahoma Senate and the

Speaker of the Oklahoma House of Representatives filed an application for an original

action in the Oklahoma Supreme Court, challenging the Defendant                    actions

purporting                   Comanche and Otoe-Missouria Agreements under Oklahoma

law. See Appl. to Assume Original Juris. & Pet. f                   Treat v. Stitt, 2020 OK

64 (No. O-118829)     Treat I .

       92.    The Defendant Secretary never issued an opinion, letter, or other ruling

addressing whether the Defendant Governor Stitt had authority to enter into the Comanche

and Otoe-Missouria Agreements, even though he is only authorized to approve a compact

that has been lawfully entered into by a State and a tribe, even though he has no authority

to allow those Agreements to go into effect by inaction if any provision of those

Agreements is inconsistent with IGRA, see Amador Cty., 640 F.3d at 381, and even though

he had before him the legal positions of the Oklahoma Attorney General, the Oklahoma

Legislative leadership, the Plaintiff Nations, and the Defendants Governor Stitt, Chairman

Nelson, and Chairman Shotton with respect to whether those Agreements had been

lawfully entered into by the State. Nor did the Defendant Secretary approve the Comanche

and Otoe-Missouria Agreements. Instead, the Defendant Secretary took no action on the

Agreements within the forty-five day period provided by 25 U.S.C. § 2710(d)(8)(C), as a

result of whic

                                                                      Id.

                                            41
                                                                                     164436-3
      93.       On June 29, 2020, the Defendant Assistant Secretary Sweeney announced

that the Defendant Secretary had taken no action on the Comanche and Otoe-Missouria

Agreements within forty-five days of their submission, and that accordingly, those



consistent with IGRA. See 25 U.S.C. § 2710(d)                                  -State Class

III Gaming Compacts Taking Effect in the State of Oklahoma, 85 Fed. Reg. 38,919 (June

29, 2020).

      94.       The publication of no action approval of the Comanche Nation Agreement

and the publication of no action approval of the Otoe-Missouria Tribe Agreement

constitute final agency action within the meaning of the Administrative Procedure Act, 5

U.S.C. § 704.                                                             , 140 S. Ct. 1891,

1906-07 (2020) (action resulting from submission of information to agency and agency

consideration of the material, which involves decision to confer protected status and

benefits on applicant, is final agency action under APA).

      95.       On July 1, 2020, during oral presentations before a court-appointed referee

in the Treat I case, counsel for the Defendant Governor Stitt stated that the Governor

intended to sign additional gaming compacts with interested tribes.

      96.       On July 21, 2020, the Oklahoma Supreme Court issued an opinion in Treat

I. In that decision, the court assumed original jurisdiction over the case and, in an 8-1

merits opinion, determined that the Defendant Governor did not have authority under the

Oklahoma Constitution and Oklahoma statutes to cause the State of Oklahoma to enter into

the Comanche and Otoe-Missouria Agreements. The court found that:

                                             42
                                                                                      164436-3
       The legislative branch sets the public policy of the State by enacting law not
       in conflict with the Oklahoma Constitution. The Governor has a role in
       setting that policy through his function in the legislative process, but the

                                                                            n of tribal
       gaming compacts with Indian Tribes.
              The Legislature, through the vote of the people, enacted those laws in
       the State-Tribal Gaming Act. The State-Tribal Gaming Act sets forth the
                                                                         ed tribes can
       engage in Class III gaming on tribal land through Model Gaming Compacts.
       The Governor has the statutory authority to negotiate gaming compacts with
       Indian tribes to assure the State receives its share of revenue. However, the
       Governor must negotiate the compacts within the bounds of the laws enacted
       by the Legislature, including the State-Tribal Gaming Act.

2020 OK 64, ¶¶ 4-5 (citations omitted).

       97.      Applying these principles, the court found that the Governor exceeded his

authority in entering into the tribal gaming compacts with the Comanche Nation and Otoe-

Missouria Tribes that included Class III gaming prohibited by the State-Tribal Gaming

Act.   Id.

legally bound by these compacts until such time as the Legislature enacts laws to allow the

specific Class III gaming at issue, and in turn, allowing the Governor to negotiate additional

             Id. ¶ 8.

       98.                                                               Treat I, Defendant

Chairman Shotton and Defendant Chairman Nelson have refused to recognize the



to conduct Class III gaming. See Tres Savage,




                                             43
                                                                                          164436-3
Compacts Invalid, NonDoc (July 21, 2020 5:30 PM), https://nondoc.com/2020/07/21/ok-

supreme-court-two-of-stitts-new-compacts-invalid/.

       99.    The Defendant Governor filed a petition for rehearing of the Treat I decision

on August 10, 2020. The Oklahoma Supreme Court has not yet ruled on that petition,

although it directed the Legislative Leaders to file a response by August 28, 2020 and

authorized the Oklahoma Attorney General to file a response by the same date.

G.     The KTT and UKB Agreements.

       100.   On February 14, 2020, UKB and KTT also sought to intervene in the

Cherokee Nation v. Stitt case. No. CIV-19-1198-D, ECF Nos. 56, 59. The Plaintiff Nations

objected to UKB                                       s on the ground that, based on those

                            UKB and KTT did not appear to have valid compacts and the

Defendant Governor Stitt was not attempting to interfere with their right to conduct

gaming. Id., ECF No. 60. UKB and KTT replied that they should be allowed to intervene

to take part in the mediation that the Court had ordered among the existing Plaintiffs and

Plaintiffs-in-Intervention. Id., ECF Nos. 80 at 7, 81 at 8. The court denied their motions

to intervene on the basis that UKB and KTT were simply seeking to participate in

mediation over possible new compact terms, rather than seeking to adjudicate a live dispute

with the Defendant Governor Stitt. Id., ECF No. 86 at 6.

       101.   On July 1, 2020    the day of the oral presentation in Treat I in which the



compacts with tribes   the Defendant Governor Stitt signed new agreements with UKB and

KTT that purport to be IGRA compacts, and that purport to authorize UKB and KTT to

                                            44
                                                                                     164436-3
engage in Class III gaming under IGRA. See Ex. 3, United Keetoowah Band of Cherokee

Indians & State of Oklahoma Gaming Compact; Ex. 4, Kialegee Tribal Town & State of

Oklahoma Gaming Compact. Both UKB and KTT submitted their Agreements to the

Department on July 1. See Press Release, Office of Okla. Governor, United Keetoowah

Band Of Cherokee Indians Sign New Gaming Compacts (July 2, 2020),

https://www.governor.ok.gov/articles/press_releases/state-of-oklahoma-ukb-sign-new-

gaming-compacts; Press Release, Office of Okla. Governor, Kialegee Sign New Gaming

Compacts (July 2, 2020), https://www.governor.ok.gov/articles/press_releases/state-of-

oklahoma-kialegee-sign-new-gaming-compac. Like the Comanche and Otoe-Missouria

Agreements on which the Plaintiff Nations had previously submitted comments to the

Defendant Secretary, the UKB and KTT Agreements are not the Model Compact and were

not reviewed or approved by any Legislative body of the State, and the Defendant Governor

Stitt purports to have entered into both the UKB and KTT Agreements on behalf of the

State by his signature alone. UKB & KTT Agreements Part 14.

      102.   In additional comments submitted to the Defendant Secretary, CPN and

Cherokee explained that he should disapprove the UKB and KTT Agreements because,

like the Otoe-Missouria and Comanche Agreements, the UKB and KTT Agreements were

signed unilaterally by the Governor and not approved by the Legislature, and therefore

                                         sion in Treat I, the State had not entered into the

UKB and KTT Agreements. Letter from John A. Barrett, Tribal Chairman, Citizen

Potawatomi Nation,                                                          at 4-6 (Aug. 3,

                                         from                                            , to

                                           45
                                                                                      164436-3
                                                at 1-2

                                    also explained that the UKB and KTT Agreements

violate IGRA because: the revenue sharing provisions in those Agreements were not made

in exchange for a meaningful concession by the State of significant economic benefit to

the signatory tribes, CPN Aug. 3 Comments at 7-10; Cherokee Aug. 11 Comments at 2;

the Agreements purport to regulate Class II gaming, which cannot be done in a Class III

compact, see CPN Aug. 3 Comments at 10; Cherokee Aug. 11 Comments at 2-3; they

purport to bind future Governors to concur in off-reservation land-into-trust acquisitions

for IGRA gaming, which is an illusory promise and not a permissible subject of an IGRA

compact, see CPN Aug. 3 Comments at 11; Cherokee Aug. 11 Comments at 3; and they

                                                                                rvation or

former reservation in Oklahoma, CPN Aug. 3 Comments at 12.

      103.   On July 14, 2020, the President Pro Tempore of the Oklahoma Senate and

the Speaker of the Oklahoma House of Representatives filed an application for an original

action in the Oklahoma Su

                                                                                See Treat

v. Stitt, No. O-                                         Treat II    They noted that the

                             the UKB and KTT Agreements during the pendency of Treat

I             s disregard for our constitutional democracy and suggests a lack of respect

for co-equal Branches of government: the Legislature, Petitioners here, and the Judiciary,

this Court who had



                                           46
                                                                                    164436-3
Extraordinary Relief at 1, Treat II, No. O-118913. The Legislative Leaders noted that the

Defendant                                           -it-

it urgent that the Oklahoma Supreme Court assume jurisdiction and strike down the UKB

and KTT Agreements. Id. at 2-3.

       104.   The Oklahoma Supreme Court has not yet ruled in Treat II, although it

assumed original jurisdiction on July 20, 2020.

       105.   On August 15, 2020,             forty-five-day window in which the Secretary

must approve or disapprove the UKB and KTT Agreements expired. The Secretary did

not issue an opinion, letter, or other ruling on or by that date. Since then, the Defendant

Governor Stitt, Defendant Chief Bunch, and Defendant Mekko Givens have publicly

represented that the UKB and KTT Agreements are valid IGRA compacts under which

UKB and KTT can conduct gaming. Press Release, Office of Okla. Governor, KTT and

UKB Tribal Compacts Deemed Approved by the Department of Interior (Aug. 20, 2020),

https://www.governor.ok.gov/articles/press_releases/ktt-and-ukb-tribal-gaming-

compacts-deemed-approved. Defendant Governor Stitt and his office have represented that



                                                                   id., and that:

       [t]he compacts represent the new, modern approach to State-Tribal gaming
       and relationships . . . . Each new compact establishes clarity and certainty for
       each sovereign party; expands gaming opportunities for the KTT and UKB,
       keeping in mind the dynamic and evolving nature of the gaming industry;

       III games and table games for new locations; and strengthens compact
       transparency with clear auditing guidance and new dispute resolution
       provisions.


                                             47
                                                                                          164436-3
Id. Th

compacts unilaterally that include provisions similar to those in the Agreements.

         106.   On September 8, 2020, the Defendant Secretary published approval of the

UKB and KTT Agreements in the Federal Register, see Indian Gaming; Tribal-State Class

III Gaming Compacts Taking Effect in the State of Oklahoma, 85 Fed. Reg. 55,472 (Sept.

8, 2020), under which they went into effect to the extent they are consistent with IGRA, 25

U.S.C. § 2710(d)(8)(C).

H.       The I                                                    Obligation to Disapprove
         the Agreements.

         107.

simple strategy: (1) claim that he is authorized to enter into compacts on behalf of the State

simply by signing an agreement saying so, (2) purport to authorize as many Indian tribes

as he can reach agreement with to conduct any games he wishes to agree to, at as many

locations as he wishes to agree to, and (3) secure a proprietary interest in the conduct of all

such gaming at all such locations by controlling the games that may be played, basing

revenue sharing on the terms he has agreed to, whether lawful or not, limiting the use of

Class II games which do not generate revenue for the State, and pegging revenue sharing

payments for any renewal term to the market value of the right to conduct gaming under

the Agreement. This strategy is, however, invalid under state and federal law, and cannot

result in IGRA compacts.

         108.   The Defend                                      s of the Agreements without

issuing opinions, letters, or other rulings on whether the Defendant Governor Stitt had


                                              48
                                                                                         164436-3
authority to enter into the Agreements, and whether any of the provisions of the

Agreements are invalid under IGRA, 25 U.S.C. § 2710(d)(8)(B), even after being informed

by the Plaintiff Nations, the Oklahoma Attorney General, and Oklahoma Legislative

leadership that the Governor lacked authority to enter into IGRA compacts unilaterally and

that the terms of the Agreements violated IGRA, demonstrates that he is complicit in the



       109.

complicity with that strategy   evidenced by his no action approvals of the Agreements

place the Plaintiff Nations in a competitive disadvantage by permitting the Comanche

Nation, the Otoe-Missouria Tribe, UKB, and KTT to conduct gaming without a compact

that was validly entered into by the State, under agreements that violate IGRA by, in the

case of the Comanche and Otoe-Missouria Agreements, offering games not permitted by

IGRA, and in the case of all four Agreements, offering gaming in new facilities on terms

not authorized by IGRA, all of which increases competition for gaming revenue in

Oklahoma. Th                                                                    will cause

economic injury to the Plaintiff Nations, which conduct gaming in accordance with IGRA,

and will reduce the gaming revenue available to the Plaintiff Nations to fund government

operations and programs and to provide for the general welfare of the Plaintiff Nations and

their citizens consistent with IGRA. And if Defendant Governor Stitt continues to execute

that strategy   which, on information and belief, he intends to do      and the Secretary



severe and lasting.

                                            49
                                                                                     164436-3
      1.     The State did not enter into the Agreements under IGRA because the
             Defendant Governor Stitt lacked authority to do so.

      110.



                       Kelly, 104 F.3d at 1558.

      111.   Under IGRA, if the Defendant Governor Stitt did not have authority to enter

into the Agreements under state law, those Agreements are void from inception and have

no legal effect. The Defendant Secretary cannot make those Agreements valid by taking

no action within forty-five days of their submission to him for two reasons. First, IGRA



Indian tribe and a State governing gaming on Indian lands of such India

§



                           id. § 2710(d)(8)(C).

      112.   The Department of the Interior regulation implementing IGRA provides that



                                                  293.7. On April 23, 2020, the Defendants

Governor Stitt, Chairman Nelson, and Chairman Shotton sent the Comanche and Otoe-

Missouria Agreements to the Defendant Secretary for review under IGRA. Then, on July

1, 2020, the Defendants Governor Stitt, Chief Bunch, and Mekko Givens sent the UKB

and KTT Agreements to the Defendant Secretary for review under IGRA. In submitting

those Agreements to the Defendant Secretary, Defendants Governor Stitt, Chairman


                                           50
                                                                                     164436-3
Nelson, Chairman Shotton, Chief Bunch, and Mekko Givens represented that the

Agreements they had signed were compacts and had been legally entered into by both

signatory parties. But under Oklahoma law, the Defendant Governor Stitt did not have

legal authority to enter into the Agreements on behalf of Oklahoma, because he did not

follow the legally prescribed process in Oklahoma for approving an IGRA compact with

an Indian tribe.

       113.

Constitution.      The Oklahoma Constitution provides for a separation of powers and

describes how that separation is to be established. The Constitution establishes three

departments, Legislative, Executive, and Judicial                        except as provided

in this Constitution, the Legislative, Executive, and Judicial departments of government

shall be separate and distinct, and neither shall exercise the powers properly belonging to

                                             1 (emphasis added).

       114.     The Oklahoma Constitution provides that the Governor and other executive

                                              designated in this Constitution or prescribed

          Id. art. VI, § 1(A). In Oklahoma, law is prescribed by the exercise of legislative

power by the Legislature, or by the people through a public vote on a referendum on an

enactment of the Legislature or on a popular initiative. See id. art. V, § 1. When an

executive officer whose office was established by Article VI, Section 1(A) exercises a duty

not expressly defined in the Oklahoma Constitution, legislative enactments determine the

scope of that duty.                                                , 653 P.2d 1230, 1232-33

(Okla. 1982);                                                 , 614 P.2d 45, 48-49 (Okla.

                                            51
                                                                                      164436-3
1980); State v. Cruce, 122 P. 237, 239 (Okla. 1912); see also Wentz v. Thomas, 15 P.2d 65,

71 (Okla. 1932).

       115.   The Oklahoma Constitution provides that the Governor must faithfully

execute the laws passed by the Legislature or the people. Okla. Const. art. VI, § 8. The

Oklahoma Constitution says nothing about the Governor

commerce with Indian tribes.

       116.   The Oklahoma Constitution also provides

in person or in such manner as may be prescribed by law, all intercourse and business of

the State with other states and                             Id. (emphasis added). Pursuant

to this section, the Legislature has repeatedly prescribed the manner in which the Governor

may enter into a compact with another State. The Legislature has: required that an

interstate compact dealing with petroleum production be approved by the Legislature

before it can go into effect, Okla. Stat. tit. 52, § 202; preemptively approved and ratified

an interstate compact governing fire control and prevention, id. tit. 2, § 16-35; and

authorized the Oklahoma Tax Commission to enter into compacts with other state            tax

                                                           id. tit. 47, § 1123. Even when it

has not defined how the Governor should conduct business with other states in advance,

the Legislature has consistently ratified interstate compacts before they have gone into

effect. E.g., Id. tit. 74, § 150.9b (ratifying National Crime Prevention and Privacy

Compact, which itself required that it would go into effect only

accordance with the laws of the executing State, id. art. VII   id. tit. 3A, § 240 (ratifying

Interstate Compact on Licensure of Participants in Live Horse Racing with Pari-mutuel

                                            52
                                                                                       164436-3
Wagering); id. tit. 82, §§ 526.1, 1401, 1421, 1431 (ratifying interstate water compacts); id.

tit. 2, § 7-



        117.   The Legislature has prescribed by law the manner in which the Governor

may enter into an agreement with an Indian tribe on behalf of the State. See Okla. Stat. tit.

74, §

into cooperative agreements on behalf of this state with federally recognized Indian tribal

                                                                          Id. § 1221(C)(1).



agreements shall become effective upon approval by the Joint Committee on State-Tribal

               Id. If such agreements involve trust responsibilities, then approval by the

Secretary of the Interior is also required. Id. § 1221(C)(2).

        118.   However

statutes that govern how the State enters into IGRA compacts. As the Oklahoma Supreme

Court ruled in Treat I    ust as the Governor is constrained by the statutory limitations on

Class III gaming, so too is the Joint Committee,                                   pact must

be approved under the provisions of the STGA, not just Okla. Stat. tit. 74, § 1221. See

2020 OK 64, ¶ 7.

        119.   Oklahoma law specifically authorizes the State to enter into an IGRA gaming

compact with an Indian tribe through the process described in the STGA, see Treat I, 2020

OK 64, ¶ 5, which the Defendant Governor Stitt did not follow when he signed the

Agreements.

                                             53
                                                                                       164436-3
       120.   In the STGA, the State offered the Model Compact to Indian tribes, Okla.

Stat. tit. 3A, § 280, and further provided that if the tribe accepted that offer, no further

action by the State was necessary to enter into the compact, id.; id. § 281, Part 16. This

was done with the concurrence of the Governor and the State Legislature, as the STGA

made clear by providing that

       [t]he State of Oklahoma through the concurrence of the Governor after
       considering the executive prerogatives of that office and the power to
       negotiate the terms of a compact between the state and a tribe, and by means
       of the execution of the State-Tribal Gaming Act, and with the concurrence
       of the State Legislature through the enactment of the State-Tribal Gaming
       Act, hereby makes the following offer of a model tribal gaming compact
       regarding gaming to all federally recognized Indian tribes as identified in the
       Federal Register within this state that own or are the beneficial owners of
       Indian lands as defined by the Indian Gaming Regulatory Act, 25 U.S.C.,
       Section 2703(4), and over which the tribe has jurisdiction as recognized by
       the Secretary of th
       as defined in 25 C.F.R., Part 151.2 or has been acquired pursuant to 25
       C.F.R., Part 151, which, if accepted, shall constitute a gaming compact
       between this state and the accepting tribe for purposes of the Indian Gaming
       Regulatory Act.

Id. § 280 (emphasis added). The Governor agreed to be bound by the STGA after

consideration of his executive authority. Id. The State Legislature also agreed to be bound

by the STGA. Id.

       121.   The Oklahoma Supreme Court ruled in Treat I



Class III gaming on tribal land through Model Gaming Compacts,

negotiate the compacts within the bounds of the laws enacted by the Legislature, including

the State-Tribal Gaming Act, 2020 OK 64, ¶ 5.



                                             54
                                                                                         164436-3
       122.    The Agreements with the Defendant Governor Stitt were not entered into

pursuant to the STGA, nor do those Agreements recite the terms offered in the Model

Compact set forth in the STGA.

       123.                                                                                   ,

                                        representations that the Agreements were validly

entered into under state law and are valid compacts under IGRA, and their actions in

furtherance of those representations, including their exercise of authority or jurisdiction

under the Agreements, are therefore contrary to, and constitute a continuing violation of,

federal law.

       124.



§ 293.7. And IGRA provides that the Secretary is only authorized to approve, disapprove,

or approve by inaction a compact that has been entered into between an Indian tribe and a

State. 25 U.S.C. § 2710(d)(8)(A)-(C). Because the Agreements were not validly entered

                                                                                  GRA was

improper and contrary to law.

       125.    For the same reason, namely that the Agreements were not validly entered

into by the State,                                   s of the Agreements under IGRA was

arbitrary, capricious, and contrary to law.

       126.    The Plainti            legally-protected interest in their conduct of Class II

and Class III gaming in accordance with IGRA, tribal law, the OTWCs, and the Plaintiff

                                                                                    s of the

                                              55
                                                                                       164436-3
Agreements and by the

                                                   exercise of authority or jurisdiction under

the Agreements as if they were valid IGRA compacts.

       127.   The Defendant                                    s deprive the Plaintiff Nations

of the substantive and procedural protections that IGRA provides for the tribal gaming

rights of all tribes by requiring that compacts be submitted to the Secretary for approval,

25 U.S.C. § 2710(d)(3)(B), and that the Secretary disapprove a compact that violates

    any provision of [IGRA], (ii) any other provision of Federal law . . . , or (iii) the trust

                                              id. § 2710(d)(8)(B)(i)-(iii); Amador Cty., 640

                he Secretary must . . . disapprove a compact if it would violate any of the

                                                   Defendant Secretary complied with these

statutory obligations, he would have disapproved the Agreements on the ground that those

Agreements were not validly entered into by the State, as IGRA requires. 25 U.S.C.

§ 2710(d)(1)(C), (d)(2)(C).

       128.

Indian tribes, including the Plaintiff Nations, to conduct gaming under

of promoting tribal economic development, self-sufficiency, and strong tribal

                id. § 2702(1), and ensure that no tribe, including the Comanche Nation,

Otoe-Missouria Tribe, UKB, and KTT, may gain a competitive advantage over another,

including the Plaintiff Nations, by failing to comply with IGRA. The Secretary is also

                                                         classif[y], enhance[], or diminish[]

the privileges and immunities available to the [Plaintiff Nations] relative to [the Comanche

                                              56
                                                                                         164436-3
Nation, Otoe-Missouria Tribe, UKB, and KTT]. . .                 5123(f). The Defendant

                               s of the Agreements violates § 5123(f) and deprives the

                                                            heir right to conduct gaming

under IGRA on an equal footing, free from illegal competition, and in accordance with the



approvals benefit the Comanche Nation, Otoe-Missouria Tribe, UKB, and KTT by

                                                                                 and by

authorizing them to compete in the Oklahoma gaming market without valid compacts and

without complying with IGRA.

      129.   As a direct result of the

Agreements under IGRA, the Plaintiff Nations must compete with the Comanche Nation,

Otoe-Missouria Tribe, UKB, and KTT for Class III gaming revenues in the highly

competitive Oklahoma gaming market, which will cause the Plaintiff Nations economic

injury. As described below, this economic injury is exacerbated by the fact that UKB and

KTT can offer games in the highly competitive and lucrative Oklahoma City market, and

the Comanche Nation and Otoe-Missouria Tribe can offer games under their Agreements

that are not permitted under IGRA and that the Plaintiff Nations cannot offer under the

                              or through other lawful means, and because, on information

and belief, the Comanche Nation and the Otoe-Missouria Tribe will pay significantly less

money in exclusivity payments to the State under their Agreements than they paid under

their Former Compacts. In other words, the Plaintiff Nations now must compete with tribes

that are not constrained by the IGRA limitations that apply to the Plaintiff Nations, and

                                           57
                                                                                    164436-3
which can use business practices or access geographic locations that give those tribes

significant competitive advantages over Plaintiff Nations in what is already a highly

competitive market.

                      Forest Cty. Potawatomi Cmty. v. United States, 317 F.R.D. 6, 12

(D.D.C. 2016) (quoting Lac du Flambeau Band of Lake Superior Chippewa Indians v.

Norton, 422 F.3d 490, 497 (7th Cir. 2005)); see also Clinton v. City of N.Y., 524 U.S. 417,



resulting from [governmental actions] that alter competitive conditions as sufficient to

                                -in-

original) (quoting 3 Kenneth Culp Davis & Richard J. Pierce, Administrative Law Treatise

13-14 (3d ed. 1994))).

       130.   These injuries are directly traceable to: the

                                                                               submission

of the Agreements to the Defendant Secretary for review under IGRA and their

representation to the Secretary that the Agreements had been validly entered into by both

parties; the no action approvals of those Agreements by the Defendants the Department,

Secretary Bernhardt, and Assistant Secretary Sweeney; and the Defendants Governor



actions in furtherance of the Agreements, including their representations that the

Agreements were validly entered into under state law and are valid compacts under IGRA,

and their actions in furtherance of those representations, including their exercise of

authority or jurisdiction under the Agreements. Those injuries will be redressed by a

                                            58
                                                                                     164436-3
favorable decision of this Court declaring that the Agreements we

                                                                  reversing the Defendant

Secretary              approvals of the Agreements and remanding to the Secretary for

disapproval, and declaring that the Defendant tribal of          exercise of authority or

jurisdiction under the Agreements is therefore not authorized under IGRA.

       2.     In the Comanche and Otoe-Missouria Agreements, the Defendant
              Governor Stitt purports to authorize the Comanche Nation and Otoe-
              Missouria Tribe and the State to conduct Class III games that are not
              permitted in Oklahoma.

       131.   IGRA only authorizes Indian tribes to conduct Class III gaming, and then

only on Indian lands. Under IGRA, Class III gaming activities are lawful on Indian lands



                                      2710(d)(1)(B).

       132.   IGRA does not provide a means by which a State may authorize itself to

conduct Class III gaming under a compact, nor is the conduct of such gaming by a State a

proper subject of compact negotiations under IGRA. See id. § 2710(d)(3)(C).

       133.   In

considering the executive prerogatives of that office and the power to negotiate the terms

of a compact between the state and a tribe . . . and with the concurrence of the State



the tribe is authorized to operate covered games only in accordance with this Compact,

id. § 281, Part 4.A; see also Treat I, 2020 OK 64, ¶ 5.




                                            59
                                                                                    164436-3
       134.                                 Model Compact authorizes tribes to conduct

are defined as:

       an electronic bonanza-style bingo game, an electronic amusement game, an
       electronic instant bingo game, nonhouse-banked card games; [and] any other
       game, if the operation of such game by a tribe would require a compact and
       if such game has been: (i) approved by the Oklahoma Horse Racing
       Commission for use by an organizational licensee, (ii) approved by state
       legislation for use by any person or entity, or (iii) approved by amendment
       of the [STGA]; . . . .

Okla. Stat. tit. 3A, § 281, Part 3.5. Accordingly, in the STGA, the Governor agreed with

the State Legislature that any additional games that would require a compact must be

approved by the OHRC or the State Legislature. Id.

       135.   The Comanche Nation and Otoe-Missouria Tribe Agreements define the

                                                                           the following

categories of Class III games:

                          or any derivative thereof means all Gaming Machines,
       House-banked Card Games, Nonhouse-Banked Card Games, House-banked
       Table Games, Nonhouse-banked Table Games, and Event Wagering, which
       are conducted in accordance with the Standards, as applicable, if the
       operation of such game by the Tribe would require a Compact and if such
       game has been approved by the [State Compliance Agenc
       II gaming, as defined by IGRA, is expressly excluded from this definition.

Comanche Agreement Part 2.A.7.; Otoe-Missouria Agreement Part 2.A.6. (emphasis

added). Each such category of Class III games is also specifically defined in those

Agreements.       Comanche Agreement Part 2.A.13 (Event Wagering), 19. (Gaming

Machine), 22. (House-Banked Card Game), 23. (House-Banked Table Game), 30.

(Nonhouse-banked Card Game), 31. (Nonhouse-banked Table Game); Otoe-Missouria

Agreement Part 2.A.12. (Event Wagering), 18. (Gaming Machine), 20. (House-Banked

                                           60
                                                                                     164436-3
Card Game), 21. (House-Banked Table Game), 29. (Nonhouse-banked Card Game), 30.

(Nonhouse-banked Table Game).

      136.                                                Comanche and Otoe-Missouria

Agreements in relevant part as

      the placing of a wager on the outcome of a Sport event, including E-Sports,
      or any other events, to the extent such wagers are authorized by law, subject
      to the following terms and conditions:

             a. Type. Event Wagering shall not include either wagering on
                intercollegiate Sports for schools located in the State or
                intercollegiate Sports events occurring within the State.

             b. Reservation of State Licenses. At some future time, the State may
                license up to five (5) non-tribal Event Wagering locations, with
                the same requirements as those under this Compact; provided,


                 For the avoidance of doubt, even if it should be found that the

                 obligations, if any, under compacts with other Oklahoma tribes,

                 in Event Wagering.

             c. Location. Event Wagering must be conducted by a Patron who is:
                (i) physically located at a Facility, or (ii) within 1,000 feet of the
                                                          -trust boundary, whichever
                is less. The Tribe may not conduct Event Wagering within the
                lands of the State.

             d. Manner and Form. Event Wagering transactions by Patrons may
                be conducted over-the-counter or electronically, subject to
                Geofencing of the Facility consistent with [the definition of
                Geofencing in] this Part.

                 ....

             g. Licenses. The Tribe shall be permitted to conduct Event Wagering
                at no more than two (2) Facilities. Nothing shall prevent the Tribe
                from selling or leasing its right to conduct Event Wagering to any

                                            61
                                                                                         164436-3
                 other compacting tribe who has entered into a valid compact with
                 the State authorizing Event Wagering as of or subsequent to the
                 Effective Date hereof; provided, however, the State shall receive
                 notice of such a transaction within ten (10) days of the transaction.
                 Notice to the State shall include the duration of such agreement
                 and shall be delivered to the SCA.

Comanche Agreement Part 2.A.13.; Otoe-Missouria Agreement Part 2.A.12.

       137.   The Comanche and Otoe-Missouria Agreements



       exclusive of E-Sports and daily fantasy sports, . . . a contest (i) having a
       defined set of rules, (ii) requiring participant skill, (iii) requiring physical
       skill, (iv) having a broad public appeal, and (v) having achieved institutional
       stability where social institutions have rules which regulate it, stabilizing it
       as an important social practice. This shall include, but not be limited to,
       football, basketball, baseball, golf, tennis, hockey, boxing, mixed martial
       arts, wrestling, athletic contests recognized by the Olympics, and car racing.

Comanche & Otoe-Missouria Agreements Part 2.A.37. Those Agreements further define

   -

       any multiplayer video game played competitively, either in-person or via
       remote connection, in which success principally depends upon the superior
       knowledge, training, experience, and adroitness of the players.

Comanche Agreement Part 2.A.10.; Otoe-Missouria Agreement Part 2.A.9.

       138.   The Comanche and Otoe-Missouria Agreements

                                                                              -Sports, or any

other events, to the extent such wagers are authorized by law. Comanche Agreement Part

2.A.13.; Otoe-Missouria Agreement Part 2.A.12. (emphasis added). No legal basis for

such authorization is referenced in the Agreements, other than the Defendant Governor

                                           greements on behalf of the State. And that claim


                                             62
                                                                                          164436-3
of authority is invalid for the reasons shown supra at ¶¶ 110-24. Furthermore, in the STGA,



                             be approved by the OHRC or the State Legislature, Okla. Stat.

tit. 3A, § 281, Parts 3.5., 4.A., neither of which has approved Event Wagering. To the



operation of . .

is not permitted. Id. § 262(H). The Defendant Governor Stitt therefore cannot authorize

by himself games in addition to those defined in the STGA.

       139.    Event Wagering is not lawful under IGRA, because Event Wagering is not

                                   for any purpose by any person, organization, or entity.

25 U.S.C. § 2710(d)(1)(B).

       140.

                        ns that the Comanche and Otoe-Missouria Agreements authorize

Event Wagering and their actions in furtherance thereof constitute a continuing violation

of federal law. While the Defendants Chairman Nelson and Chairman Shotton have

publicly admitted that Event Wagering is not lawful in Oklahoma and have stated that they

do not intend to conduct Event Wagering until it is lawful, those statements and the



       141.    The Comanche and Otoe-Missouria Agreements also purport to authorize the

State to conduct Event Wagering on the same terms as the Comanche Nation and Otoe-



to five (5) non-tribal Event Wagering locations, with the same requirements as those under

                                             63
                                                                                      164436-3
Part 2.A.13.b.; Otoe-Missouria Agreement Part 2.A.12.b.

       142.   IGRA does not provide any means of authorizing a state to conduct gaming,

nor is the conduct of non-tribal Class III gaming an authorized subject of compact

negotiations under IGRA. See 25 U.S.C. § 2710(d)(3)(C). In addition, IGRA authorizes

tribal gaming only on Indian lands. Id. §§ 2703(4) (defining Indian lands), 2710(a)(1)

(Class I gaming permitted on Indian lands), 2710(b)(1) (same for Class II gaming),

2710(d)(1) (same for Class III gaming). Accordingly, the Comanche and Otoe-Missouria

Agreements cannot authorize the State to conduct Event Wagering. The terms of the

Comanche and Otoe-Missouria Agreements that purport to do so therefore violate federal

law, and any actions by the Defendant Governor Stitt to implement those terms constitutes

a continuing violation of federal law.

       143.   The Comanche and Otoe-Missouria                              House-Banked

Card Game

                                           nche Agreement Part 2.A.22.; Otoe-Missouria

Agreement Part 2.A.20.

       144.   The Comanche and Otoe-Missouria                                    -Banked



       any table game including, but not limited to, those table games involving a
       wheel, ball, or dice, which operate in a non-electronic environment and that
       the Tribe has interest in the outcome of the game.

Comanche Agreement Part 2.A.23.; Otoe-Missouria Agreement Part 2.A.21.

                                           64
                                                                                      164436-3
       145.   In the STGA, the Governor agreed that any games in addition to those



the State Legislature, Okla. Stat. tit. 3A, § 281, Parts 3.5., 4.A., neither of which have

approved House-Banked Card Games or House-Banked Table Games. To the contrary,

these two categories of gaming are prohibited by the STGA, which provides that

operation of . . . house-banked card games, [and] house-banked table games involving dice

                                                 . Id. § 262(H). Furthermore, while the

STGA was subsequently amended to permit the conduct of Nonhouse-banked Table

Games, it does so only for Indian tribes that sign the Model Compact Supplement, id.

§ 281, Part 3.5.; see id. §                                                 -banked table

                                                                               -Missouria

Tribe have not signed the Model Compact Supplement. Accordingly, the Comanche and

Otoe-Missouria Agreements cannot authorize the Comanche Nation and Otoe-Missouria

Tribe to conduct House-Banked Card Games or House-Banked Table Games, and the terms

of those Agreements that purport to do so therefore violate federal law.

       146.

representations that the Comanche and Otoe-Missouria Agreements authorize House-

Banked Card Games or House-Banked Table Games and their actions in furtherance

thereof constitute a continuing violation of federal law. While the Defendants Chairman

Nelson and Chairman Shotton have publicly admitted that House-Banked Card Games and

House-Banked Table Games are not lawful in Oklahoma and have stated that they do not

intend to conduct House-Banked Card Games or House-Banked Table Games until they

                                            65
                                                                                    164436-3
are lawful, those statements and t

at any time.

       147.    The Comanche and Otoe-Missouria

forms of Covered Games become available in the market following the Effective Date of

                                 nor Stitt may authorize the Comanche Nation and Otoe-

Missouria Tribe to conduct such new games without amending the Agreements. Id. Part

                                                                         ze a tribe to play

any game that becomes available in the market.

       148.    In the STGA, the Governor agreed that any games in addition to those



the State Legislature. Okla. Stat. tit. 3A, § 281, Parts 3.5., 4.A. The Governor therefore

has no authority to himself allow the Comanche Nation and Otoe-Missouria Tribe to

conduct new games.

       149.    The Defendant Governor Stitt has no authority under IGRA to allow the

Comanche Nation and Otoe-Missouria Tribe to conduct new games without amending the

Comanche and Otoe-Missouria Agreements and securing the approval of the amendment

by the Secretary. See 25 C.F.R. §

are substantive amendments or technical amendments, are subject to review and approval



       150.    Any representation by the Defendants Governor Stitt, Chairman Nelson, or

Chairman Shotton that the Governor can authorize the Comanche Nation and Otoe-



                                           66
                                                                                     164436-3
Missouria Tribe to conduct new games and any actions by them in furtherance of any such

representation are contrary to federal law.

       151.                          legally-protected interest in their conduct of Class II

and Class III gaming in accordance with IGRA, tribal law, the OTWCs, and the Plaintiff

                                         by

the Comanche Nation and Otoe-Missouria Tribe Agreements, which purport to authorize

those Tribes to conduct Event Wagering, House-Banked Card Games, and House-Banked

Table Games, and purport to authorize the State to conduct Event Wagering, all of which

violates IGRA; and by the threatened or actual conduct of such gaming under those

Agreements by Defendants Comanche Nation and Otoe-Missouria Tribe when they choose

to do so, which places the Plaintiff Nations at a significant disadvantage in competing for

gaming revenue in Oklahoma and will cause economic injury to the Plaintiff Nations. A

competitor who offers new games has a significant competitive advantage over competitors

who cannot offer those games, especially when those games include sports betting, for

which the market is enormous:            -the-table NFL and college football wagers top $95

billion each year, according to the ESPN sports network. Overall, up to $150 billion is

wagered illegally on sports every year in the United States, according to the American
                                     7




7
  Elaine S. Povich, Show Me the Money: Sports Betting Off and Running, Pew Charitable
Trusts (Sept. 10, 2018), https://www.pewtrusts.org/en/research-and-analysis/blogs/
stateline/2018/09/10/show-me-the-money-sports-betting-off-and-running.

                                              67
                                                                                      164436-3
        152.                                                             Comanche and Otoe-

Missouria Agreements also deprives the Plaintiff Nations of the substantive and procedural

protections from the unlawful conduct of Class III gaming that IGRA is intended to provide

them

of [IGRA], (ii) any other provision of Federal law . . . , or (iii) the trust obligations of the

                                         2710(d)(8)(B)(i)-(iii); Amador Cty., 640 F.3d at 381

       he Secretary must . . . disapprove a compact if it would violate any of the three

limitations in that subsection . . .

statutory obligation, he would have disapproved the Comanche Nation and Otoe-Missouria

Tribe Agreements on the ground that those Agreements purport to authorize those Tribes

to conduct Event Wagering, House-Banked Card Games, and House-Banked Table Games,

and purport to authorize the State to conduct Event Wagering, all in violation of IGRA.




footing, free from illegal competition, and in accordance with the federal trust



benefits the Comanche Nation and the Otoe-

restrictions on their conduct of Class III gaming and by authorizing them to compete in the

Oklahoma gaming market without complying with IGRA.

        153.   These injuries are directly traceable                                            :

the

of the Comanche and Otoe-Missouria Agreements to the Defendant Secretary for review

                                              68
                                                                                          164436-3
under IGRA and their representation to the Defendant Secretary that those Agreements had

been validly entered into by both parties; the no action approval of those Agreements by

the Defendants the Department, Secretary Bernhardt, and Assistant Secretary Sweeney;



furtherance of those Agreements, including the Defendant                     exercise of

authority or jurisdiction under those Agreements. Those injuries will be redressed by a

favorable decision of this Court declaring that the

                                                                , reversing the Defendant

Secretary              approval of the Agreements and remanding to the Secretary for

disapproval, and declaring that the conduct of Event Wagering, House-Banked Card

Games, and House-Banked Table Games under the Agreements violates IGRA.

      3.     The Agree

      154.   The Comanche Nation, the Otoe-Missouria Tribe, and KTT agreed to pay

substantial exclusivity fees on covered games authorized by their Former Compacts in the

following amounts:

      four percent (4%) of the first Ten Million Dollars ($10,000,000.00) of
      adjusted gross revenues received by [the] tribe in a calendar year from the
      play of electronic amusement games, electronic bonanza-style bingo games
      and electronic instant bingo games,

      five percent (5%) of the next Ten Million Dollars ($10,000,000.00) of
      adjusted gross revenues received by [the] tribe in a calendar year from the
      play of electronic amusement games, electronic bonanza-style bingo games
      and electronic instant bingo games,

      six percent (6%) of all subsequent adjusted gross revenues received by [the]
      tribe in a calendar year from the play of electronic amusement games,


                                            69
                                                                                     164436-3
       electronic bonanza-style bingo games and electronic instant bingo games,
       and

       ten percent (10%) of the monthly net win of the common pool(s) or pot(s)
       from which prizes are paid for nonhouse-banked card games. The Tribe is
       entitled to keep an amount equal to state payments from the common pool(s)
       or pot(s) as part of its cost of operating the games.

Former Compacts, Part 11.A.2.         Fo



                 Id. Part 3.1.

       155.   The Agreements change the amounts of the payments which a signatory tribe

will make to the State. Specifically, they provide that the signatory tribe will pay a portion

of their gaming revenues to the State pursuant to several formulas that determine the

amount of fees to be paid based on the type of gaming the signatory tribes are conducting,

where they are conducting it, and how long they have been conducting it. The terms on

which this is done

payments are lawful under IGRA only if the State has made a meaningful concession of

significant economic benefit to the Tribe in exchange for such payments, see Comanche

Approval Letter at 2, violate

upon a State . . . authority to impose any tax, fee, charge, or other assessment upon an

                                                      id. § 2710(d)(4), and breach

requirement that the Indian tribe have

                                            id. § 2710(b)(2)(A) (requiring that ordinance

authorizing Class II gaming so provide), (d)(1)(A)(ii) (imposing same requirement with

respect to Class III gaming).

                                             70
                                                                                        164436-3
       156.

Compact provides the Tribe with substantial exclusivity over class III Covered Gaming



games purportedly authorized by the Agreements. Comanche Agreement Part 2.A.7.;

Otoe-Missouria, UKB & KTT Agreements Part 2.A.6.                                               t

specifically defined in the Agreements, nor is it provided under the Agreements.

       157.   Instead, the Comanche and Otoe-Missouria Agreements recognize that

electronic gaming is conducted in the State under the STGA, id. Part 2.A.38., authorize the

           license up to five (5) non-tribal Event Wagering locations, with the same

                                              id. Part 2.A.12.b.,

       158.   All the Agreements expressly                   that the substantial exclusivity

provided for in this Compact shall not prohibit                                              id.

Part 3.B., which permits the State to offer electronically

consideration, chance, and prize, Comanche Agreement Part 2.A.25.; Otoe-Missouria

Agreement Part 2.A.23. UKB & KTT Agreements Part 2.A.18. Nor do the Agreements

place any limits on the additional gaming that the State may authorize without breaching

the substantial exclusivity that it has promised to the signatory tribes.

       159.                                                         meaningless because the



from authorizing others to play any other form of gaming.

       160.   Nevertheless, i                                               ]n consideration of

the Acknowledgement set forth in subsection A of this Part, the adequacy of which is

                                              71
                                                                                         164436-3
hereby agreed to, and pursuant to the terms of this valid Compact, the Tribe agrees to pay

the following Substantial Exclusivity Fees as provided for below . . .   Id. Part 10.B.

         161.   Part 10.B.1. provides methods of determining the amounts to be paid out of



                                                                          fference between

gaming wins and losses before deducting costs and expenses or deducting incentives or

                                                                                            -

party vendor fees in excess of amounts necessary to fund progressive jackpots, minus the

cash value of Free Play and Point Play, and minus the cost of an Annual Oversight

Assessment that must be paid to the State by the Tribes. Comanche Agreement Parts

2.A.2., 2.A.28.; Otoe-Missouria Agreement Parts 2.A.2., 2.A.26; see UKB Agreement

Parts 2.A.2., 2.A.22.; KTT Agreement Parts 2.A.2., 2.A.21.

                a.    The Comanche and Otoe-Missouria Agreement Substantial
                      Exclusivity Fee Provisions.

         162.   Part 10.B. of the Comanche and Otoe-Missouria Agreements provide similar

methods for calculating fees. First, Part 10.B.1. of those Agreements provides that for

existing facilities

                                                   A.14; Otoe-Missouria Agreement Part

2.A.13     the signatory tribe shall pay 4.5% of its Adjusted Net Win on Covered Games,

except Event Wagering. Agreements Part 10.B.1.a. However, once the Secretary approves

an application by the Tribe to take land into trust for gaming in one of the off-reservation

areas described in Part 4.J.2., this amount rises to 6% of Adjusted Net Win on Covered


                                             72
                                                                                      164436-3
Games, except Event Wagering. Id. That provision is invalid because the action of the

Secretary which increases revenue sharing        the taking of land in trust off-reservation    is

not a valid subject of negotiation under IGRA, 25 U.S.C. § 2710(d)(3)(C), and therefore is

not a valid compact term. IGRA does not authorize an Indian tribe to pay gaming revenues

to a state in exchange for the state agreeing to allow the tribe to have presently unidentified

land taken in trust for gaming purposes at some future time.

       163.   On information and belief, under Part 10.B.1.a., the Comanche Nation and

Otoe-Missouria Tribe will pay less in substantial exclusivity fees to the State for

conducting Covered Games in Existing Facilities under their new Agreements than they

paid to conduct the same games in the same facilities under their Former Compacts. See

Randy Ellis, Two New Gaming Compacts Take Effect, But For How Long?, Oklahoman

(June 30, 2020), https://oklahoman.com/article/5665669/two-new-gaming-compacts-take-

effect-but-for-how-

hundreds of thousands of dollars a year . . .                                   r percentage of

their gaming revenues to the State than the Plaintiff Nations pay under the Plaintiff



       164.   Second, Part 10.B.1.b. provides that for new facilities constructed in off-

reservation areas described in Part 4.J.2. of the Agreements, the Comanche Nation and

Otoe-Missouria Tribe will pay revenue sharing of between 8% and 13% of the Adjusted

Net Win from those facilities, as follows:

 New Facility: Tribe & Location       % Paid Authorizing Section
 Comanche (Love County):              13%        Comanche Agreement Part 10.B.1.b.i.

                                                73
                                                                                           164436-3
 Comanche (Cleveland County):       12%       Id. Part 10.B.1.b.ii.
 Comanche (Grady County):           8%        Id. Part 10.B.1.b.iii.
 Otoe-Missouria (Logan County): 12%           Otoe-Missouria Agreement Part 10.B.1.b.i.
 Otoe-Missouria (Noble County): 8%            Id. Part 10.B.1.b.ii.
 Otoe-Missouria (Payne County): 8%            Id. Part 10.B.1.b.iii.


       165.   The provisions described in the immediately preceding paragraph are invalid

because: IGRA does not authorize the Secretary to approve revenue sharing for facilities



§ 2703(4); the negotiation of such payments in those circumstances is not a valid subject

of negotiation under IGRA, id. § 2710(d)(3)(C); and the high rates of such payments are

not justified by a meaningful concession by the State that has significant economic benefit

to the Comanche Nation and Otoe-Missouria Tribe. The only evident justification is the

                                                                              is not a valid

subject of negotiation under IGRA, id. § 2710(d)(3)(C), and therefore is not a valid

compact term.

       166.   In addition, Part 10.B.2.a. of the Comanche and Otoe-Missouria Agreements

provides that the Comanche Nation and Otoe-Missouria Tribe will pay 1.10% of each



total and calculated on a per wager ba

Nation and Otoe-Missouria Tribe in violation of IGRA, 25 U.S.C. § 2710(d)(4), because it

is not imposed to defray the costs of regulating such gaming activity, id.

§ 2710(d)(3)(C)(iii), and because it requires the imposition of a fee based on a percentage


                                            74
                                                                                      164436-3
                       for the sole purpose of paying the State funds that the State may use

for any purpose,

such fees to particular State purposes, including, but not limited to, the actual costs of

                                                                .

       167.

Wagering transaction total would constitute a payment of approximately 22% of the

                               -Missouria

substantially higher than the fees that the Tribes paid to conduct covered gaming under the

Former Compacts, or that the Plaintiff Nations pay to conduct covered gaming under the



              b.       The UKB and KTT Agreement Substantial Exclusivity Fee
                       Provisions.

       168.   Both the UKB and KTT Agreements place geographic restrictions on those




       a single Facility to be developed, constructed, opened, and operated by the
       Tribe within the exterior boundaries of Logan County, a county lying within
       the State of Oklahoma, pursuant to a two-part determination under IGRA, 25
       U.S.C. § 2719(b)(1). This Facility shall be located within one (1) mile of a
       state or federal highway or turnpike running through Logan County.

Id. Part 2.A.21. The



Agreement Part 4.J., which the KTT Agreement defines as:


                                              75
                                                                                       164436-3
       a single facility to be developed, constructed, opened, and operated by the
       Tribe within the exterior boundaries of Oklahoma County, a county lying
       within the State of Oklahoma, pursuant to a two-part determination under
       IGRA, 25 U.S.C. § 2719(b)(1). This Facility shall be located east of
       Choctaw Road and within one (1) mile of a state or federal highway or
       turnpike running through Oklahoma County.

Id. Part 2.A.25.

       169.    Oklahoma City is the largest city in Oklahoma and the capital of the State.

Oklahoma City proper is in Oklahoma County, and its suburbs extend into the adjoining

counties of Canadian, Cleveland, and Logan Counties. These four counties are among the

top ten counties in Oklahoma ranked by per capita income. Three major interstate

highways      I-35, I-40, and I-44   intersect in Oklahoma County. The area also contains

several universities, major sporting facilities, a convention center, and tourist attractions.

For this reason, the Oklahoma City area is a highly lucrative and competitive gaming

market, and the establishment of a new IGRA gaming facility in Oklahoma County or one

of its suburb counties introduces significant new competition with Plaintiff Tribes for an

important source of tribal gaming revenues for the Plaintiff Tribes.

       170.                                                       o not place any restrictions

on how many facilities in which, or where, a signatory tribe can conduct gaming, except

that gaming must take place on Indian lands, and additional revenue sharing provisions

apply if the tribe conducts gaming within twenty miles of an organization licensee. See

Model Compact Parts 5.L., 11.F.

       171.    Part 10.B. of the UKB and KTT Agreements provide that UKB and KTT will

pay to the State different percentages of their adjusted net revenue from gaming machines


                                             76
                                                                                        164436-3
and from nonhouse-banked card and table games

Compact and the Model Compact.

       172.   Part 10.B.1. of the UKB Agreement provides that UKB will pay substantial

exclusivity fees according to the amount of revenue UKB earns from gaming machines at

its proposed Logan County Facility, according to the following schedule:

 Adjusted Net Revenue from Gaming              % of Adjusted Net Revenue Paid by UKB
 Machines at Logan County Facility
 $0.01 to $300,000,000.00                      12%
 $300,000,000.01 to $500,000,000.00            13%
 $500,000,000.01 and above                     15%


       173.   Part 10.B.1.a. of the KTT Agreement provides that KTT will pay substantial

exclusivity fees of 12% of adjusted net revenue earned from gaming machines for the first

two years after it obtains a certificate of occupancy for the Oklahoma County Facility. Part

10.B.1.b. provides that, after two years, KTT will pay increased exclusivity fees according

to the following schedule:

 Adjusted Net Revenue from Gaming              % of Adjusted Net Revenue Paid by KTT
 Machines at Oklahoma County Facility
 $0.01 to $300,000,000.00                      13%
 $300,000,000.01 to $500,000,000.00            14%
 $500,000,000.01 and above                     15%


       174.   Part 10.B.2. of both the UKB and KTT Agreements provides that UKB and

KTT will pay 18% of their adjusted net win from nonhouse-banked card and table games.




                                            77
                                                                                      164436-3
       175.   These provisions are substantially higher than the amounts that a signatory

tribe is required to pay from Covered Games under the Model Compact and that KTT was

required to pay under its Former Compact. See Model Compact Part 11.

              c.      Reevaluation of Fees Under All Agreements.

       176.   In addition, the amounts the signatory tribes pay the State under Parts 10.B.1.

and 10.B.2. of their Agreements is subject to reevaluation when the terms of the



exclusivity provided for under [Part 10.B.] will have a definite term, as provided for in Part



                   meaning the date on which the approval of the agreements by the

Secretary is published in the Federal Register, Comanche Agreement Parts 2.A.11.,

12.A.3.; Otoe-Missouria Agreement Parts 2.A.10., 12.A.3.; UKB & KTT Agreements Parts

2.A.9., 12.A.3.

                                                     provides that, unless the parties agree in



additional fifteen-year term, subject to a process for recalculating the amount of substantial

exclusivity fees the tribes will pay to the State.

       177.   The Agreements provide that within eighteen months prior to the expiration



purpose of setting substantial exclusivity rates under the Compact to reflect the value of




                                              78
                                                                                         164436-3
       178.   If the parties fail to agree on substantial exclusivity rates within twelve

months prior to the expiration of the term, the Agreements provide that the parties will

submit to the calculation of the value of substantial exclusivity by an independent panel,

id.

valuation of the substantial exclusivity granted for the renewal term, id. Part 10.B.5.b.vii.

The State and the Tribe each selects a panel member, and then jointly select a third member.

Id. Part 10.B.5.b.ii. If the State and Tribe cannot agree on a third member, the first two

panelists select the third member. Id. The panel then operates as an arbitration panel,



discovery including issuing subpoenas, accepting briefing from the parties, holding a

hearing at which the parties submit argument and evidence, analyzing data, and then

issuing a written opinion setting substantial exclusivity rates to be submitted to the

Secretary as part of an amended compact. Id. Part 10.B.5.b.i.-viii.

       179.                                       -Missouria Trib

above $300,000,000.00, then the parties agree to submit to the same dispute resolution

procedures as described in ¶¶ 177-78, supra, except that the parties have sixty days to reach

agreement before panel proceedings begin, and the panel must either issue new rates within

ninety days or a longer period agreed to by the parties. Comanche & Otoe-Missouri

Agreements Part 10.B.1.c., 10.B.5.e.       It is unclear whether this provision requires

recalculation of only substantial exclusivity fees paid under Part 10.B.1. or whether it also

requires recalculation of exclusivity fees paid on Event Wagering under Part 10.B.2.



                                             79
                                                                                       164436-3
       180.   In all four Agreements, the

exclusivity rates established by a majority of t                                 Agreements

Part 10.B.5.c.   The Agreements further

revenue-sharing rates shall be based on an analysis of all data pertinent to assess market

valuation of the substantial exclusivity granted for the renewal term    Id. Part 10.B.5.b.vii.

(emphasis added). Nothing in Part 10.B.5. imposes a cap on the exclusivity fees that the

arbitration panel may set, allows for appeal of its determination by the signatory tribes, or

                                                                                       Basing



                                        Rincon Band of Luiseno Mission Indians of Rincon

Reservation v. Schwarzenegger, 602 F.3d 1019, 1040 (9th Cir. 2010).

       181.   The revenue sharing provisions of the Agreements permit the State to impose

a

ac                               25 U.S.C. § 2710(d)(4), and

that the Indian tribe have

                             id. § 2710(b)(2)(A), (d)(1)(A)(ii).    The high rates of such

payments violate IGRA because the substantial exclusivity promised in exchange for those

payments is meaningless, and plainly is not justified by a meaningful concession by the

State that has significant economic benefit to the Comanche Nation, Otoe-Missouria Tribe,

UKB, and KTT. Those payments therefore constitute a tax. The process by which those

rates are to be determined for the renewal term grants the State a proprietary interest in the

gaming activity conducted under the Agreements because the rates for the renewal term

                                              80
                                                                                         164436-3
are to be based on the market value of the right to conduct gaming under the Agreements,

which acknowledges that the State has an ownership interest in those gaming rights which

it can sell. Finally, these provisions also violate IGRA because only the Secretary can

determine whether revenue sharing payments to be made by a tribe to a State under a

compact are lawful under IGRA; an arbitration panel cannot make that determination.

       182.   In addition, the revenue sharing provisions of the Comanche and Otoe-

Missouria Agreements violate IGRA because those payments are made in exchange for

allowing the Comanche Nation and Otoe-Missouria Tribe to conduct Event Wagering,

House-Banked Card Games, and House-Banked Table Games, and the conduct of those

games is not authorized by IGRA or Oklahoma law. Thus, thos

the signatory tribes can conduct these games is illusory, and the revenue sharing provisions

of those Agreements, which rely on those promises to justify revenue sharing payments,

are therefore invalid under IGRA.

       183.   All four

substantial exclusivity provided for in this Compact shall not prohibit the operation of



       a Gaming system that may be conducted by the Oklahoma Lottery
       Commission, subject to applicable law, that provides for the distribution of
       lottery products through numerous channels that include web applications,
       mobile applications, mobile web, tablets and social media platforms that
       allows players to interface through a portal for the purpose of obtaining
       lottery products and ancillary services, such as account management, game
       purchase, game play and prize redemption; provided, however, that the
       Gaming elements of consideration, chance and prize require persons playing
       iLottery to electronically load games at the physical location of an authorized
       lottery retailer, and not remotely. The elements of consideration and prize
       shall occur at the physical location of an authorized lottery retailer, but the

                                             81
                                                                                         164436-3
       element of chance may occur on a mobile device, provided that each chance,
       including the associated result, occurs in no less than 120 second intervals.
       The definition of iLottery shall not include games that represent physical,
       Internet-based or monitor-based interactive lottery games which simulate
       Covered Games, specifically including, but not limited to, poker, roulette,
       slot machines, Event Wagering and blackjack.

Comanche Agreement Part 2.A.25.; Otoe-Missouria Agreement Part 2.A.23; see UKB &

KTT Agreements Part 2.A.18.                                    as an exception to definition

of iLottery but otherwise identical).

       184.   The definition of iLottery in the Agreements allows the State to authorize

any form of electronic gaming that has the elements of consideration, chance, and prize,

and to authorize any such games to be played anywhere, including the Indian country of

the signatory tribes and non-signatory tribes, after any such games have been electronically

loaded at an au                                            . This provision violates IGRA,

which does not authorize States to conduct Class III gaming, nor does it authorize States

and tribes to negotiate for the conduct of Class III gaming by the State. See 25 U.S.C.

§ 2710(d)(3)(C). The Defendant Governor Stitt therefore does not have authority to

negotiate and agree to compact terms permitting the State to conduct the iLottery, and any

such term is invalid under IGRA.

       185.                                                  s of the Agreements is invalid

because the revenue sharing provisions of the Agreements violate IGRA. Those provisions

are also invalid because the Defendant Secretary failed to explain the change in policy with

respect to the payment of revenue sharing under IGRA that is shown by comparing his

approval of the revenue sharing provisions of the Former Compacts, see supra at ¶ 62, with


                                            82
                                                                                       164436-3
                                                    s

changes course, as [the Secretary] did here,




Regents of Univ. of Cal., 140 S. Ct. 1891, 1913 (2020) (first quoting Encino Motorcars,

LLC v. Navarro, 136 S. Ct. 2117, 2126 (2016); then quoting FCC v. Fox Television

Stations, Inc., 556 U.S. 502, 515 (2009)); see also Forest Cty. Potawatomi, 330 F. Supp.

                                eclines to follow past decisions, the agency must explain the

                            Hall v. McLaughlin, 864 F.2d 868, 873 (D.C. Cir. 1989))). By



and contrary to law.

       186.    The                     legally-protected interest in their conduct of Class II

and Class III gaming in accordance with IGRA, tribal law, the OTWCs, and the Plaintiff

                                                           Defendant

approvals deprived the Plaintiff Nations of the substantive and procedural protections from

the unlawful conduct of Class III gaming that IGRA is intended to provide them by

requiring that compacts be submitted to the Secretary for approval, 25 U.S.C.

§ 2710(d)(3)(B), and by imposing an obligation on the Secretary to disapprove a compact

                                                                                       . . , or

(iii) the trust obligations of the United States to Indians, id. § 2710(d)(8)(B)(i)-(iii);

Amador Cty.,                        he Secretary must . . . disapprove a compact if it would

violate any of the three limitations in that subsection . . .

                                               83
                                                                                        164436-3
                                                    he Plaintiff Nations, to conduct Class

                                                                          -sufficiency, and

                                          2702(1), and ensure that no tribe may gain entry

to the highly competitive gaming market in Oklahoma without complying with IGRA. Had

the Defendant Secretary complied with these statutory obligations, he would have

disapproved the Agreements on the ground that the revenue sharing provisions of the

Agreements are invalid. The Defendant Secreta

injury to the Plaintiff Nations by requiring that they compete with the Comanche Nation,

Otoe-Missouria Tribe, UKB, and KTT for gaming revenue in a highly competitive market,

in which,

share will be reduced.

       187.                                      legally-protected interest in their conduct

of such Class II and Class III gaming is injured by the Defendant

approvals of the Agreements, as the Agreements purport to authorize the State to conduct

the iLottery. IGRA does not authorize States to conduct any form of Class III gaming, and



negotiations under 25 U.S.C. § 2710(d)(3)(C).       Nevertheless, because the Defendant

Secretary failed to disapprove the Agreements, the Plaintiff Nations will face increased



the iLottery.

       188.     The injuries set forth above in ¶¶ 186-87 are directly traceable to the

                                  : the

                                            84
                                                                                      164436-3
                                                            submission of the Agreements

to the Defendant Secretary for review under IGRA and their representation to the

Defendant Secretary that the Agreements had been validly entered into by both parties; the

no action approvals of those Agreements by the Defendants the Department, Secretary

Bernhardt, and Assistant Secretary Sweeney;

                                                                      actions in furtherance

of the Agreements. Those injuries will be redressed by a favorable decision of this Court

declaring that the Agreements

                                , reversing the Defendant Secretary             approval of

the Agreements and remanding to the Secretary for disapproval, and declaring that the

Defendant tribal officials exercise of authority or jurisdiction under the Agreements is not

authorized under IGRA and therefore violates federal law.

       4.     The Agreements violate IGRA by regulating Class II gaming.

       189.   All four Agreements contain provisions regulating Class II gaming.

       190.   The Comanche and Otoe-Missouria Agreements provide that:

       On an annual basis, the Tribe shall certify by Tribal resolution that Forty-
       Five Percent (45.00%) of revenues from all Facilities is derived from
       Covered Games, until the Bureau of Indian Affairs has approved the first
       Section 20 application to establish Indian lands for a new Facility made by
       the              Section 20 Approval Trigger
       in Part [4.J.2.] of this Compact. Following the Section 20 Approval Trigger,
       the Tribe shall annually certify by Tribal resolution that Fifty Percent
       (50.00%) of revenues from all Facilities is derived from Covered Games.

Comanche & Otoe-Missouria Agreements Part 3.D. Those Agreements also provide that:
        Covered Game
       House-banked Card Games, Nonhouse-Banked Card Games, House-banked


                                            85
                                                                                      164436-3
      Table Games, Nonhouse-banked Table Games, and Event Wagering, . . . if
      the operation of such game by the Tribe would require a Compact . . . . Class
      II gaming, as defined by IGRA, is expressly excluded from this definition.

Comanche Agreement Part 2.A.7.; Otoe-Missouria Agreement Part 2.A.6. (emphasis

added). Those Agreements further provide that:

      The Enterprise shall keep a record of, and shall report at least quarterly to the
      SCA, the number of Covered Games and class II devices in each Facility, by
      the name or type of each and its identifying number, and denomination of
      bets accepted. This list shall include both class II and class III games.
      Failure to report in accordance herewith shall result in a penalty of $5,000
      per each Facility per report to be remitted to the SCA for purposes of deposit
      and expenditure in connection with Part [10.C.] of this Compact.

Comanche & Otoe-Missouria Agreements Part 4.K. (emphasis added).

  191.       The UKB and KTT Agreements provide that

      [f]rom July 1, 2020, through December 31, 2035, the Tribe shall certify
      annually by Tribal resolution that Eighty Percent (80.00%) of Gaming
      revenues from its Facility are derived from Covered Games.
UKB & KTT Agreements Part 3.D. Those Agreements also provide that:

       Covered Game r any derivative thereof means all Gaming Machines,
      Nonhouse-Banked Card Games, and Nonhouse-banked Table Games . . . if
      the operation of such game by the Tribe would require a Compact . . . . Class
      II gaming, as defined by the Indian Gaming Regulatory Act, is expressly
      excluded from this definition.

Id. Part 2.A.6 (emphasis added). Those Agreements further provide that:

      [t]he Enterprise shall keep a record of, and shall report at least quarterly to
      the SCA, the number of Covered Games and class II devices in the Facility,
      by the name or type of each, its identifying number, and the denomination of
      bets accepted. This list shall include both class II and class III games.
      Failure to report in accordance herewith shall result in a penalty of $5,000
      per report to be remitted to the SCA for purposes of deposit and expenditure
      in connection with Part [10.C.] of this Compact.

Id. Part 4.L. (emphasis added).

                                             86
                                                                                          164436-3
        192.   Class II gaming cannot be subject of IGRA compact negotiations or of IGRA

compacts themselves. See 25 U.S.C. § 2710(b)(1), (d)(3)(C); Forest Cty. Potawatomi, 330

                              -state compacts [are] not required for the regulation of Class

I



        193.   Part 3.D. of the Comanche and Otoe-Missouria Agreements, by requiring

that at least 45% of each of the signatory



Comanche Nation and Otoe-Missouria Tribe obtain not more than 55% of their revenue

from Class II games. Similarly, by requiring that at least 50% of each of the signatory



                                                                                             -

Missouria Tribe obtain not more than 50% of their revenue from Class II games once that

trigger is activated.

        194.   Part 3.D. of the UKB and KTT Agreements, by requiring that at least 80%



                    ly requires that UKB and KTT obtain not more than 20% of their revenue

from Class II games.

        195.   Part 3.D. of the Agreements                                                    ,

Otoe-                                             conduct of Class II games, in violation of

IGRA. In addition, Part 3.D. violates IGRA because it limits the Comanche Nation ,



                                             87
                                                                                       164436-3
Otoe-                                        conduct of Class II gaming in order to increase

the revenue sharing paid to the State for their conduct of Class III gaming.

        196.   Part 4.K. of the Comanche and Otoe-Missouria Agreements, by requiring



II devices in each Facility, by the name or type of each and its identifying number, and

                                            [f]ailure to report in accordance herewith shall



Nation and Otoe-                               of Class II games in violation of IGRA.

        197.

at least quarterly to the SCA, the number of Covered Games and class II devices in the

Facility, by the name or type of each, its identifying number, and the denomination of bets




of IGRA.

        198.   The Defendant Secretary                       s of the Agreements are invalid

for the reasons set forth supra at ¶¶ 192-96, and for the additional reason that he failed to

explain the change in policy with respect to the regulation of Class II games that is shown

by comparing his recognition that Class II games cannot be the subject of IGRA compacts,

Comanche Approval Letter at 3, and his no action approvals of the Agreements.

        199.                          legally-protected interest in their conduct of Class II

and Class III gaming in accordance with IGRA, tribal law, the OTWCs, and the Plaintiff

                                                                                             s

                                             88
                                                                                       164436-3
of the Agreements, because they deprive the Plaintiff Nations of the substantive and

procedural protections that 25 U.S.C. § 2710(d)(8) is intended to provide them by requiring



other provision of Federal law . . . , or (iii) the trust obligations of the United States to

          Id. § 2710(d)(8)(B)(i)-(iii); Amador Cty.                         he Secretary must

. . . disapprove a compact if it would violate any of the three limitations in that subsection

...                                                       ese statutory obligations, he would

have disapproved the Agreements on the ground that those Agreements regulate Class II

gaming, in violation of IGRA, for purposes of increasing the amount of revenue sharing to

be paid to the State, also in violation of IGRA.

       200.   The Plaintiff

fulfill that responsibility, as a direct result of which the Plaintiff Nations must compete for

Class III gaming revenues with the Comanche Nation, Otoe-Missouria Tribe, UKB, and

KTT and will suffer economic injury as a result. These injuries are directly traceable to

                                                                                       t in this

action declaring that the                                                 under state law and

                                            , reversing the Defendant Secretary

approvals of the Agreements and remanding to the Secretary for disapproval, and declaring

that the Defendant tribal officials exercise of authority or jurisdiction under the

Agreements is not authorized under IGRA and therefore violates federal law.




                                              89
                                                                                         164436-3
       5.
              Agreements in future off-reservation trust land acquisitions violates
              IGRA.

       201.   Under 25 U.S.C. §



       (A) all lands within the limits of any Indian reservation; and (B) any lands
       title to which is either held in trust by the United States for the benefit of any
       Indian tribe or individual or held by any Indian tribe or individual subject to
       restriction by the United States against alienation and over which an Indian
       tribe exercises governmental power.

Id. § 2703(4). The Secretary has clarified that, for purposes of IGRA, an Indian reservation

                                                                                292.2. Thus, a

tribe may conduct gaming on land outside of its reservation or former reservation in

Oklahoma when it is held in trust for the tribe by the United States or restricted against

alienation by the United States. Under current law, the way for a tribe in Oklahoma to

obtain land that meets these requirements is by an acquisition of land into trust for the tribe

by the Secretary.

       202.   Most tribes in Oklahoma may have land placed into trust for them by the

Department. See 25 U.S.C. §§ 2202, 5105, 5108, 5203. When land is located outside of



already owns the land or when the Secretary determines that the acquisition in trust is

                                       -determination, economic development, or Indian

                        151.3(a). Federal regulation further prohibits one tribe from having

land

in Oklahoma unless the second tribe consents in writing to the trust acquisition. Id. § 151.8;

                                              90
                                                                                            164436-3
id. §                                                                   ma as defined by the

Secretary); id. § 292.2 (defining the boundaries of former reservations in Oklahoma for

IGRA gaming purposes).

        203.   Under 25 U.S.C. § 2719, an Indian tribe can only conduct class III gaming

on after-acquired lands located outside of its reservation or former reservation in Oklahoma

if

        the Secretary, after consultation with the Indian tribe and appropriate State
        and local officials, including officials of other nearby Indian tribes,
        determines that a gaming establishment on newly acquired lands would be in
        the best interest of the Indian tribe and its members, and would not be
        detrimental to the surrounding community, but only if the Governor of the
        State in which the gaming activity is to be conducted concurs in the
                                   ....

Id. § 2719(b)(1)(A); see id. § 2719(a)(1), (a)(2)(A)(i); 25 C.F.R. § 292.2 (defining



boundaries for IGRA purposes).

        204.   In the Agreements, the Defendant Governor Stitt purports to preemptively

give such consent to gaming by the Comanche Nation, Otoe-Missouria Tribe, UKB, and

KTT at future gaming facilities, to be located on trust land to be acquired in specified areas

of counties named in each Agreement, large portions of which are outside of the signatory
                                                           8




8
  UKB, which was federally-recognized in 1946, does not have a reservation or former
reservation in Oklahoma, see Cherokee Nation v. Bernhardt, No. 12-cv-493-GKF-JFJ,
2020 WL 1429946, at *1, *9-12 (N.D. Okla. Mar. 24, 2020), appeal filed, Nos. 20-5054,
20-5055 (10th Cir. May 26, 2020), so all trust acquisitions for UKB are by definition off-
reservation trust acquisitions.

                                             91
                                                                                        164436-3
             a.     The Comanche and Otoe-Missouria Agreements                       Future
                    Concurrence Provisions.

      205.   Part 4.J.2. of the Comanche and Otoe-Missouria Agreements provides:

      New Facilities. In addition to its Existing Facilities, the Tribe may establish
                                                            New Facilities
      to the land being taken into trust pursuant to 25 U.S.C. § 2719(b)(1)(A). . . .

             a.     Section 20 Concurrence. By entering into this Compact, the
      State through its Governor, in order to provide a meaningful concession to
      the Tribe, the adequacy of which is acknowledged and by which the Tribe
      was materially induced to enter into this Compact, hereby agrees to concur
      in any determination by the Secretary of the Interior that lands relating to the
      [three new facilities], should be taken into trust for gaming purposes, and
      such lands are eligible for gaming under 25 U.S.C. § 2719(b)(1)(A). The
      Parties agree that no other action from the State is required for approval of


      206.   The Comanche Nation Agreement purports to provide that the Comanche

                                                                    state or federal highway



Agreement Parts 2.A.5., 2.A.21., 2.A.27., 4.J.2., 4.J.2.a. Most of the areas described by

these Parts of the Agreement are outside of the Coman

reservation in Oklahoma and are within other federally-

reservations or former reservations in Oklahoma.

      207.   Love County is located entirely within the territory of the Chickasaw Nation,

which is a federally-recognized Indian tribe. Part of the area of Grady County defined in

the Comanche Nation Agreement is within the Chickasaw Nation

                         292.2, over which the Chickasaw Nation exercises jurisdiction.




                                            92
                                                                                         164436-3
       208.    The portion of Grady County defined in the Comanche Nation Agreement

                                          reservation or                         id., or the

                              y is located within the territory of the Wichita and Affiliated

Tribes, the Caddo Nation, and the Delaware Nation, or within the territory of the Kiowa

Tribe of Oklahoma and the Apache Tribe of Oklahoma. The Wichita and Affiliated Tribes,

the Caddo Nation, the Delaware Nation, the Kiowa Nation, and the Apache Tribe are

federally-recognized Indian tribes, and the lands within their territories constitute their

reservations or former reservations in Oklahoma, with boundaries recognized by the

Secretary, over which these tribes exercise jurisdiction.

       209.    A portion of the area of Cleveland County defined in the Comanche Nation

Agreement is located within the territory of CPN. CPN is a federally-recognized Indian

tribe, and the lands within its territory constitute its reservation

C.F.R. § 292.2, in Oklahoma, with boundaries recognized by the Secretary, over which

CPN exercises jurisdiction. 9

       210.    The Otoe-Missouria Agreement purports to provide that the Otoe-Missouria

                                                                                    highway

                                                                                             -



9
  The Absentee Shawnee Tribe, a federally-recognized Indian tribe, holds trust parcels and
other parcels within a portion of the area of Cleveland County defined in the Comanche
Nation Agreement, though the Absentee Shawnee Tribe has no reservation or former
reservation there. See Citizen Band Potawatomi Indian Tribe of Okla. v. Collier, 17 F.3d
1292, 1294 (10th Cir. 1994); Citizen Band Potawatomi Indian Tribe of Okla. v. Collier,
142 F.3d 1325, 1334 (10th Cir. 1998).

                                               93
                                                                                       164436-3
Missouria Agreement Parts 2.A.25., 2.A.28., 2.A.32., 4.J.2., 4.J.2.a. Many of the areas

described by these Parts of the Agreement are outside of the Otoe-Missouria Trib

reservation in Oklahoma and are within other federally-

reservations or former reservations in Oklahoma.

       211.   The portion of Logan County defined in the Otoe-Missouria Agreement is

partially within the territory of the Iowa Tribe of Oklahoma. The Iowa Tribe of Oklahoma

is a federally-recognized Indian tribe, and the lands within its territory constitutes its

reservation or former reservation in Oklahoma, with boundaries recognized by the

Secretary, over which it exercises jurisdiction.

       212.   The portion of Noble County defined in the Otoe-Missouria Agreement not

within the Otoe-

Tribe of Indians of Oklahoma. The Ponca Tribe is a federally-recognized Indian tribe, and

the lands within its territory constitutes its reservation or former reservation in Oklahoma,

with boundaries recognized by the Secretary, over which it exercises jurisdiction.

       213.   The portion of Payne County defined in the Otoe-Missouria Agreement is

partially within the territory of the Pawnee Nation of Oklahoma and partially within the

territory of the Sac and Fox Nation of Oklahoma. The Pawnee Nation and the Sac and Fox

Nation are federally-recognized Indian tribes, and the lands within their territories

constitute their reservations or former reservations in Oklahoma, with boundaries

recognized by the Secretary, over which the Pawnee Nation and the Sac and Fox Nation

exercise jurisdiction.



                                             94
                                                                                       164436-3
       214.    The Comanche Nation and Otoe-Missouria Tribe have not obtained consent

from the Chickasaw Nation or CPN to acquire land in trust within their reservations or

former reservations in Oklahoma. On information and belief, the Comanche Nation and

Otoe-Missouria Tribe have not obtained consent from any other tribe to acquire land in



               b.    The Future Concurrence Provisions of the UKB and KTT
                     Agreements.

  215.         Part 4.K. of the UKB Agreement provides:

       Section 20 Concurrence. By entering into this Compact, the State through its
       Governor, in order to provide additional meaningful concessions to the Tribe,
       the adequacy of which is acknowledged by the Tribe, hereby agrees to concur
       in any determination by the Secretary of the Interior that land relating to the
       single Logan County Facility that the Tribe may propose, as defined in Part
       [2.A.21.], should be taken into trust for Gaming purposes, and such lands are
       eligible for Gaming under 25 U.S.C. §                          Concurrence
       The Parties agree that no other action from the State is required for approval


As described supra at ¶ 168, t                                      a gaming facility to be

constructed in Logan County, Oklahoma within one mile of a state or federal highway or

turnpike running through Logan County. Id. Parts 2.A.21., 4.K.1. If UKB does not apply

for a Section 20 determination of Indian land status for lands in Logan County on or before




Id. Part. 4.K.2.




                                             95
                                                                                         164436-3
       216.   The portion of Logan County defined in the UKB Agreement is not within

the UKB reservation or former reservation in Oklahoma because UKB does not have a

reservation or former reservation in Oklahoma.

       217.   The portion of Logan County defined in the UKB Agreement is partially

within the territory of the Iowa Tribe of Oklahoma. The Iowa Tribe of Oklahoma is a

federally-recognized Indian tribe, and the lands within its territory constitute its reservation

or former reservation in Oklahoma, with boundaries recognized by the Secretary, over

which it exercises jurisdiction. On information and belief, UKB has not obtained consent



former reservation in Oklahoma.

       218.   Part 4.K. of the KTT Agreement provides:

       Section 20 Concurrence. By entering into this Compact, the State through
       its Governor, in order to provide additional meaningful concessions to the
       Tribe, the adequacy of which is acknowledged by the Tribe, hereby agrees to
       concur in any determination by the Secretary of the Interior that land relating
       to the single Oklahoma County Facility that the Tribe may propose, as
       defined in Part [2.A.25.], should be taken into trust for Gaming purposes, and
       such lands are eligible for Gaming under 25 U.S.C. § 2719(b)(1)(A), (the
         Concurrence


As described supra, ¶ 168, the                                        a gaming facility to be

constructed within Oklahoma County, Oklahoma, east of Choctaw Road and within one

mile of a state or federal highway or turnpike running through Oklahoma County. KTT

Agreement Parts 2.A.25., 4.K.1.                                [ management] agreement, as

authorized by IGRA, with a federally recognized Indian tribe to jointly manage or operate

the Facility on or before June 30, 2021,

                                              96
                                                                                          164436-3
approval by the State; such approval shall not be unreasonably w             Id. Part 4.K.2.

KTT must also apply for a Section 20 determination for the Oklahoma County Facility on

or before June 30, 2023. Id.

Governor shall withdraw his Concurrence. The Tribe may submit a written request for

                                   Id. Part. 4.K.4.

       219.   The portion of Oklahoma County described in the KTT Agreement is not



       220.   The portion of Oklahoma County described in the KTT Agreement falls

within the territories of the Iowa Tribe of Oklahoma, the Kickapoo Tribe of Oklahoma,

and CPN. The Iowa Tribe, the Kickapoo Tribe, and CPN are federally-recognized Indian

tribes, and the lands within their territories constitutes their reservation or former

reservation in Oklahoma, with boundaries recognized by the Secretary, over which they

exercise jurisdiction. KTT has not obtained consent from CPN to acquire land into trust

                                         vation in Oklahoma. On information and belief,

KTT has not obtained consent from the Iowa Tribe or Kickapoo Tribe to acquire land in

trust within these tribes reservations or former reservations in Oklahoma.

              c.     The Legal Invalidity of the Future Concurrence Provisions.

       221.   Federal regulations require the Secretary to contact local governments having

regulatory jurisdiction over off-reservation lands that a tribe proposes to have taken into

                                                                             comment as to



                                   151.11(d).

                                            97
                                                                                      164436-3
        222.   Nothing in the Oklahoma Constitution, statutes, or case law authorizes

Defendant Governor Stitt to bind future Governors to make discretionary decisions like

concurring in a land-into-trust acquisition for gaming purposes under 25 U.S.C.

§ 2719(b)(1)(A). Nothing in the Oklahoma Constitution, statutes, or case law authorizes

Defendant Governor Stitt to bind future Governors to withdraw such concurrences if they

are given.     Nothing in the Oklahoma Constitution, statutes, or case law authorizes

Defendant Governor Stitt to bind future Governors to a procedure for considering or

reconsidering whether to issue such concurrences or withdraw them.

        223.   Under 25 U.S.C. §

contract for the operation of a class III gaming activity if such contract has been submitted

                                                                ch management contract is

subject to approval under 25 U.S.C. § 2711. See 25 U.S.C. § 2710(d)(9) (providing the



provisions of subsections (b), (c), (d), (f), (g), and (h) of sectio

Nothing in Sections 2710 or 2711 requires a tribe to enter into a management contract to

conduct Class III gaming once it has entered into a Compact under 25 U.S.C. § 2710(d)(3).

        224.   The KTT Agreement only allows KTT to conduct Class III gaming in

Oklahoma County.        No part of that county is within

reservation in Oklahoma, so KTT will need to obtain a Section 20 concurrence in order to

game under the Compact. Thus, by making the Section 20 concurrence dependent on the

State                                             KTT Agreement make              conduct of

                                                                     . This gives the State a

                                             98
                                                                                       164436-3
veto power over tribal gaming and the effectiveness of an existing IGRA compact, in

                       obligation to negotiate with a tribe over the terms on which IGRA



of a negotiated compact. See Rincon                         ile IGRA was designed to give

states a voice in Indian gaming, it was not designed to give states complete power over

                      Cheyenne River Sioux Tribe v. South Dakota, 3 F.3d 273, 281 (8th

Cir. 1993); Dalton v. Pataki, 835 N.E.2d 1180, 1189 (N.Y. 2005))).

      225.   The federal government owes special obligations to Indian tribes, including

the Plaintiff Nations, under federal common law, and pursuant to IGRA. The acquisition

of trust land and the conduct of IGRA gaming by the Comanche Nation, Otoe-Missouria

Tribe, UKB, and KTT within the reservation or former reservation of one of the Plaintiff

Nations without the consent of the affected Plaintiff Nation would violate the United

                                                                -government and ability to

govern its territory. Thus, a decision by the Secretary to take land into trust for the

Comanche Nation, the Otoe-Missouria Tribe, UKB, or KTT within the boundaries of one

                          reservations or former reservations without the consent of the

affected Plaintiff Nation would be invalid under federal law.

      226.   A gubernatorial concurrence in an Indian lands determination is not a proper

subject of negotiation under 25 U.S.C. § 2710(d)(3)(C). Although IGRA authorizes states



r                                                id. § 2710(d)(3)(C)(vii), a gubernatorial

concurrence in an Indian lands determination lies outside the scope of such provision. As

                                            99
                                                                                     164436-3
                                                                                    t it sounds

like   the stuff involved in playing class III games . . . each roll of the dice and spin of the

         Bay Mills, 572 U.S. at 792. A concurrence in a determination that land is eligible

for gaming under 25 U.S.C. §

under 25 U.S.C. § 2710(d)(3)(C)(vii). Therefore, the Defendants Governor Stitt, Chairman

Nelson, Chairman Shotton, Chief Bunch, and Mekko Givens lacked authority to negotiate

over an Indian lands concurrence by the Governor of Oklahoma or include terms relating

to such a concurrence in an IGRA compact, and those terms are invalid.

       227.

concur in future land-into-trust determinations is illusory and does not provide a

meaningful concession to the Comanche Nation, Otoe-Missouria Tribe, UKB, or KTT, nor

does it confer substantial benefits to those Tribes, and that promise therefore cannot support

the revenue sharing provisions of the Agreements. Likewise,

purported promises to withdraw his purported concurrence to UKB and KTT if certain

events to do not occur and to permit UKB and KTT to seek reconsideration of any such

withdrawal of a concurrence are illusory and do not provide a meaningful concession to

UKB and KTT.

       228.    Additionally, as the process for the approval of gaming management

contracts is provided by IGRA and does not give the state power to effectively invalidate

a compact by refusing to approve such a contract, the Defendants Governor Stitt and

Mekko Givens lacked authority to negotiate for provisions making



                                              100
                                                                                          164436-3
gaming under the KTT Agreement contingent on

management contract.

       229.   Accordingly, the substantial exclusivity fee payments required by Part 10.B.

                                                                                                  ,

Otoe-Missouria Tribe, UKB, and KTT by the State, not made in such amounts necessary

to defray the costs of regulating such gaming activity, that is prohibited by IGRA. 25

U.S.C. § 2710(d)(3)(C)(iii), (d)(4).

       230.                            legally-protected interest in their conduct of Class II

and Class III gaming in accordance with IGRA, tribal law, the OTWCs, and the Plaintiff

                                                                                                 s

of the Agreements because that action deprives them of the substantive and procedural

protections from the unlawful conduct of Class III gaming that IGRA is intended to provide

to the Plaintiff Nations by requiring that the Secretary disapprove a compact that violates

                                                                          . . , or (iii) the trust

                                               Id. § 2710(d)(8)(B)(i)-(iii); Amador Cty., 640

                 he Secretary must . . . disapprove a compact if it would violate any of the

three limitations in that subsection . . .              Defendant Secretary complied with

these statutory obligations, he would have disapproved the Agreements on the ground that



off-reservation trust land acquisitions violates IGRA. The Plaintiff Nations are injured by



                                 self-government and ability to govern their territories are

                                             101
                                                                                           164436-3
threatened by future off-reservation trust land acquisitions. In addition, the Plaintiff



economic development, self-

§ 2702(1), is                                                     , Otoe-                     ,

                     planned future off-reservation trust land acquisitions and the Defendant



increase competition for gaming revenue in the highly competitive gaming market in



       231.     These injuries                                                  specifically:

the

                       submission of the Agreements to the Defendant Secretary for review

under IGRA and their representation to the Defendant Secretary that the Agreements had

been validly entered into by both parties; the no action approvals of those Agreements by

the Defendants the Department, Secretary Bernhardt, and Assistant Secretary Sweeney;



                        actions in furtherance of the Agreements. Those injuries will be

redressed by a favorable decision of this Court in this action declaring that the Agreements



IGRA, reversing the Defendant Secretary                   approvals of the Agreements and

remanding to the Secretary for disapproval, and declaring that the Defendant tribal

officials exercise of authority or jurisdiction under the Agreements is not authorized under

IGRA and therefore violates federal law.

                                             102
                                                                                       164436-3
                               V.     CAUSES OF ACTION

                              FIRST CAUSE OF ACTION:

                                CONSIDERATION OF THE
 AGREEMENTS WAS ARBITRARY, CAPRICIOUS, AND CONTRARY TO LAW
BECAUSE THE AGREEMENTS HAD NOT BEEN LEGALLY ENTERED INTO
    BY BOTH PARTIES WHEN CONSIDERED BY THE SECRETARY.

       232.   The Plaintiff Nations incorporate all previous allegations of fact and law into

this Cause of Action as if fully set forth herein.

       233.

the compact or amendment after it has been legally entered into

§ 293.7. And IGRA provides that the Secretary is only authorized to approve, disapprove,

or approve by inaction a compact that has been entered into between an Indian tribe and a

State. 25 U.S.C. § 2710(d)(8)(A)-(C).

       234.   When the Defendant Governor Stitt, the Comanche Nation, the Otoe-

Missouria Tribe, UKB, and KTT submitted the Agreements to the Defendant Secretary,

those Agreements had not been legally entered into by both parties. Shortly after the

Comanche and Otoe-Missouria Agreements were submitted to the Defendant Secretary for

review under IGRA, the Defendant Secretary was informed by the leadership of the

Oklahoma Legislature, the Oklahoma Attorney General, and the Plaintiff Nations that the

                                      the Comanche Nation and Otoe-Missouria Tribe

Agreements had not been legally entered into by both parties, and that the Governor could

not unilaterally enter into Compacts on behalf of the State. The UKB and KTT Agreements

were then submitted to the Defendant Secretary for review under IGRA, without legislative



                                             103
                                                                                       164436-3
consent or approval.

Agreements therefore violated 25 C.F.R. § 293.7, and was arbitrary, capricious, and

contrary to law, 5 U.S.C. § 706(2)(A), and without observance of procedure required by

law, id. § 706(2)(D).

       235.     The Plaintiff

                                                                         s of the Agreements

pursuant to 5 U.S.C. § 706(2)(A) and remanding them to the Defendant Secretary for

disapproval pursuant to 5 U.S.C. § 706(1)

approvals of the Agreements do not make the Agreements valid compacts and have no

legal effect.

                                SECOND CAUSE OF ACTION:

                              FAILURE TO CONSIDER WHETHER THE
    AGREEMENTS WERE VALIDLY ENTERED INTO BY THE STATE AND
    WHETHER ANY OF THE PROVISIONS OF THE AGREEMENTS WERE
      INVALID, AND HIS FAILURE TO ISSUE AN OPINION OR LETTER
      DISAPPROVING THE AGREEMENTS, RENDERS HIS NO ACTION
     APPROVAL ARBITRARY, CAPRICIOUS, AND CONTRARY TO LAW.

       236.     The Plaintiff Nations incorporate all previous allegations of fact and law into

this Cause of Action as if fully set forth herein.

       237.     Under IGRA, if any provision of a purported compact submitted to the

Secretary violates IGRA, other provisions of federal law, or the federal trust responsibility

to Indian tribes, the Secretary is obligated to issue an opinion, letter or other ruling

disapproving that purported compact or the provisions that violate those authorities.

Amador Cty., 640 F.3d at 381.


                                              104
                                                                                         164436-3
      238.                                      s to issue such opinions, letters or other

rulings, and his decisions to allow the Agreements to go into effect under IGRA without

considering whether the Agreements were validly entered into and whether any of their

provisions violate IGRA, therefore violate IGRA and were arbitrary, capricious, and

contrary to law, 5 U.S.C. § 706(2)(A), and without observance of procedure required by

law, id. § 706(2)(D); Physicians for Soc. Responsibility v. Wheeler, 956 F.3d 634, 644




      239.                                      s to issue such opinions, letters or other

rulings even after receiving comments from State Legislative leaders, the Oklahoma

Attorney General, and the Plaintiff Nations, asserting that provisions of the Agreements

were invalid under IGRA, 25 U.S.C. §

                s were arbitrary, capricious, and contrary to law, 5 U.S.C. § 706(2)(A),

and without observance of procedure required by law, id. § 706(2)(D).

      240.   The Plaintiff

                                                                    s of the Agreements

pursuant to 5 U.S.C. § 706(2)(A)                                                      s of

the Agreements do not make the Agreements valid compacts and have no legal effect.




                                          105
                                                                                    164436-3
                              THIRD CAUSE OF ACTION:


AGREEMENTS WAS ARBITRARY, CAPRICIOUS, AND CONTRARY TO LAW
BECAUSE THOSE AGREEMENTS WERE NOT VALIDLY ENTERED INTO BY
                       THE STATE.

       241.    The Plaintiff Nations incorporate all previous allegations of fact and law into

this Cause of Action as if fully set forth herein.

       242.

§ 2710(d)(1)(C), because those Agreements are not the Model Compact and were not

approved by the Legislature through any other means, see Treat I, 2020 OK 64.

       243.    For the reasons described above, the Defendant

approvals of the Agreements are arbitrary, capricious, and contrary to law. 5 U.S.C.

§ 706(2)(A).

       244.    The Plaintiff Nations

                                                                        s of the Agreements

pursuant to 5 U.S.C. § 706(2)(A), and remanding them to the Defendant Secretary for

disapproval pursuant to 5 U.S.C. § 706(1).

                             FOURTH CAUSE OF ACTION:


AGREEMENTS WAS ARBITRARY, CAPRICIOUS, AND CONTRARY TO LAW
 BECAUSE THOSE AGREEMENTS PURPORT TO AUTHORIZE CLASS III
GAMES THAT ARE NOT PERMITTED IN OKLAHOMA FOR ANY PURPOSE
          BY ANY PERSON, ORGANIZATION, OR ENTITY.

       245.    The Plaintiff Nations incorporate all previous allegations of fact and law into

this Cause of Action as if fully set forth herein.



                                             106
                                                                                        164436-3
      246.      Under IGRA, Class

that permits such gaming for any purpos

U.S.C. § 2710(d)(1)(B).

      247.      The Comanche and Otoe-Missouria Agreements violate IGRA by purporting

to authorize the Comanche Nation and Otoe-Missouria Tribe to conduct Event Wagering,

House-Banked Card Games, and House-Banked Table Games because those Class III

gaming activities are not permitted in the Model Compact or other Oklahoma statute, nor

                                              for any purpose by any person, organization,

              Id. § 2710(d)(1)(B).

      248.      The Agreements violate IGRA by purporting to authorize the State to

conduct iLottery, and the Comanche and Otoe-Missouria Agreements violate IGRA by

purporting to authorize the State to conduct Event Wagering, because IGRA does not

authorize s

iLottery or Event Wagering is not a valid subject of compact negotiations under 25 U.S.C.

§ 2710(d)(3)(C).

      249.      For the reasons described above, the Defendant Secr

approvals of the Agreements are arbitrary, capricious, and contrary to law. 5 U.S.C.

§ 706(2)(A).

      250.

                                                             approvals of the Agreements

pursuant to 5 U.S.C. § 706(2)(A) and remanding them to the Defendant Secretary for

disapproval pursuant to 5 U.S.C. § 706(1).

                                             107
                                                                                     164436-3
                              FIFTH CAUSE OF ACTION:


AGREEMENTS WAS ARBITRARY, CAPRICIOUS, AND CONTRARY TO LAW
     BECAUSE THE REVENUE SHARING PROVISIONS OF THOSE
 AGREEMENTS ARE INVALID AND CONSTITUTE AN UNLAWFUL TAX IN
                    VIOLATION OF IGRA.

       251.   The Plaintiff Nations incorporate all previous allegations of fact and law into

this Cause of Action as if fully set forth herein.

       252.   The revenue sharing provisions of all four Agreements

prohibition on state taxation by seeking to impose revenue sharing obligations without

offering a meaningful concession of significant economic benefit to the Comanche Nation,

Otoe-Missouria Tribe, UKB, or KTT and by providing for the amount of such payments to

be determined by a third party based on the market value of the gaming authorized by the

Agreements.

       253.   The revenue sharing provisions of the Comanche Nation and Otoe-Missouria

Agreements                                                               that the Comanche

Nation and Otoe-



                            , Part 10.B.2.a.

       254.   The revenue sharing provisions of the Agreements

requirement that the Indian tribe have

                                                          2710(b)(2)(A), (d)(1)(A)(ii), by

providing for the amount of the revenue sharing payments to be determined by a third party

based on the market value of the gaming authorized by the Agreements.

                                               108
                                                                                       164436-3
        255.

approvals of the Agreements are arbitrary, capricious, and contrary to law. 5 U.S.C.

§ 706(2)(A).

        256.

                                                                         s of the Agreements

pursuant to 5 U.S.C. § 706(2)(A) and remanding them to the Defendant Secretary for

disapproval pursuant to 5 U.S.C. § 706(1).

                               SIXTH CAUSE OF ACTION:


AGREEMENTS WAS ARBITRARY, CAPRICIOUS, AND CONTRARY TO LAW
BECAUSE THOSE AGREEMENTS REGULATE THE CONDUCT OF CLASS II
                        GAMING.

        257.    The Plaintiff Nations incorporate all previous allegations of fact and law into

this Cause of Action as if fully set forth herein.

        258.                                                        , Otoe-                     ,

                       conduct of Class II gaming by requiring that a minimum percentage of

their gaming revenues be generated by Class III games, which imposes a ceiling on the

percentage of revenue that may be generated by Class II games, and by requiring that the

tribe report at least quarterly the number of Class II devices in each Facility and fining the

tribe if it fails to do so.

        259.    The Agreements therefore violate IGRA, which does not permit Class II

games to be the subject of IGRA compact negotiations or of IGRA compacts themselves.

See 25 U.S.C. § 2710(b)(1), (d)(3)(C). In addition, the Agreements violate IGRA because


                                              109
                                                                                         164436-3
they limit the conduct of Class II gaming by the Comanche Nation, Otoe-Missouria Tribe,

UKB, and KTT in order to increase the amount of revenue paid to the State for the conduct

of Class III gaming by the Comanche Nation, Otoe-Missouria Tribe, UKB, and KTT.

       260.

approvals of the Agreements are arbitrary, capricious, and contrary to law. 5 U.S.C.

§ 706(2)(A).

       261.

                                                                         s of the Agreements

pursuant to 5 U.S.C. § 706(2)(A) and remanding them to the Defendant Secretary for

disapproval pursuant to 5 U.S.C. § 706(1).

                            SEVENTH CAUSE OF ACTION:


AGREEMENTS WAS ARBITRARY, CAPRICIOUS, AND CONTRARY TO LAW
 BECAUSE THE D
  OFF-RESERVATION TRUST ACQUISITIONS VIOLATES THE FEDERAL
               TRUST RESPONSIBILITY AND IGRA.

       262.    Plaintiff Nations incorporate all previous allegations of fact and law into this

Cause of Action as if fully set forth herein.

       263.    The provisions of the Agreements committing the Governor of Oklahoma to

concur in future off-reservation trust land acquisitions for gaming purposes within the

reservations or former reservations

integrity and sovereignty, violate the federal trust obligation contrary to IGRA, and are not

an authorized subject of negotiation under IGRA, and are therefore invalid and must be

disapproved under 25 U.S.C. § 2710(d)(8)(B)(iii).

                                                110
                                                                                         164436-3
       264.    For the reasons described abov

approvals of the Agreements are arbitrary, capricious, and contrary to law. 5 U.S.C.

§ 706(2)(A).

       265.

                                                                       s of the Agreements

pursuant to 5 U.S.C. § 706(2)(A) and remanding them to the Defendant Secretary for

disapproval pursuant to 5 U.S.C. § 706(1).

                              EIGHTH CAUSE OF ACTION:

                                                  MPLEMENT THE
                    AGREEMENTS ARE CONTRARY TO IGRA.

       266.    The Plaintiff Nations incorporate all previous allegations of fact and law into

this Cause of Action as if fully set forth herein.

       267.                                          ,

and Mekko             representations that the Agreements are valid compacts under IGRA,

and their actions in furtherance of those representations, including their exercise of

authority or jurisdiction under the Agreements, are unlawful and constitute a continuing

violation of federal law.

       268.    For the reasons described above, the Plaintiff Nations are entitled to a

declaratory judgment that the

under IGRA.




                                             111
                                                                                        164436-3
                               VI.    PRAYER FOR RELIEF

          WHEREFORE, the Plaintiff Nations respectfully pray for a judgment in their favor

as follows:

          1.    The Plaintiff Nations seek a declaration that:

                (a) The Defendant Secretary violated IGRA and the APA by considering the

Agreements notwithstanding that they had not been legally entered into by both parties.

                (b) The Defendant Secretary violated IGRA and the APA when he did not

issue opinions, letters or other rulings disapproving the Agreements because they were not

                                                                                ions that are

invalid under IGRA.

                (c) The Agreements

those Agreements are not the Model Compact and were not approved by the Oklahoma

                                            -State Relations, or by the Legislature through



                      . 25 U.S.C. § 2710(d)(1)(C). The Agreements are therefore null and

void, and the Defendant                                    s of the Agreements have no legal

effect.

                (d) The Comanche and Otoe-Missouria Agreements violate IGRA by

purporting to authorize Event Wagering and House-Banked Card Games, which are not



           id. § 2710(d)(1)(B), and by purporting to authorize Non-House-Banked Table

Games without the Supplemental Compact required by Oklahoma statutes.

                                              112
                                                                                       164436-3
               (e) The Agreements violate IGRA by purporting to authorize the State to

conduct iLottery, and the Comanche and Otoe-Missouria Agreements violate IGRA by

purporting to authorize the State to conduct Event Wagering, because IGRA does not

authorize s

conduct of the iLottery or Event Wagering is not a valid subject of compact negotiations

under 25 U.S.C. § 2710(d)(3)(C). The revenue sharing provisions of the Agreements

                                                  id. § 2710(d)(4), by seeking to impose

revenue sharing obligations without offering a meaningful concession of significant

economic benefit to the Comanche Nation, the Otoe-Missouria Tribe, UKB, and KTT, by

providing for the amount of such payments to be determined by a third party, by granting

the State a proprietary interest in the conduct of gaming under the Agreements, and in the

case of the Comanche and Otoe-Missouria Agreements, by imposing a tax on Event

Wagering.

               (g) The Agreements violate IGRA because those Agreements regulate those

                         s II gaming by requiring that a minimum percentage of their gaming

revenues be generated by Class III games, which imposes a ceiling on the percentage of

revenue that may be generated by Class II games, for the purpose of increasing revenue

sharing payments to the State for the conduct of Class III gaming.

               (h) The provisions of the Agreements purporting to commit the Governor of

Oklahoma to concur in future off-reservation trust land acquisitions for gaming purposes,

or to withdraw such concurrences if certain conditions are not met, within the territories of

other tribes threaten those t

                                            113
                                                                                       164436-3
trust obligation contrary to IGRA, are not an authorized subject of negotiation or of a

compact under IGRA, and are invalid under federal law.

              (i) The Defendant tribal o                  exercise authority or jurisdiction

under the Agreements, including by engaging in Class III gaming without a Tribal-State

                                                                        , are unlawful and

constitute a continuing violation of federal law.

       2.     The Plaintiff Nations seek an order

                 s of the Agreements and remanding the matters to the Defendant Secretary

for disapproval of the Agreements.

                                              Respectfully submitted,


Dated: September 11, 2020                  By: /s/ Frank S. Holleman
                                               Frank S. Holleman, Bar # 1011376
                                               Sonosky, Chambers, Sachse,
                                                 Endreson & Perry, LLP
                                               1425 K Street, NW, Suite 600
                                               Washington DC 20005
                                               Phone no.: 202-682-0240
                                               Fax no.: 202-682-0249
                                               E-mail: fholleman@sonosky.com

                                                Colin Cloud Hampson, Bar # 448481
                                                Sonosky, Chambers, Sachse,
                                                 Endreson & Perry, LLP
                                                145 Willow Road, Suite 200
                                                Bonita, CA 91902
                                                Phone no.: 619-267-1306
                                                Fax no.: 619-267-1388
                                                E-mail: champson@sonoskysd.com

                                                Additional Counsel on Following Page



                                            114
                                                                                      164436-3
  Lead Counsel for the Cherokee,
  Chickasaw, Choctaw, and Citizen
  Potawatomi Nations

  Sara Hill, Okla. Bar # 20072 (admitted pro
   hac vice)
  P.O. Box 1533
  Tahlequah, OK 74465
  Counsel for Cherokee Nation
  Phone no.: 918-207-3836
  Fax no.: 918-458-6142
  E-mail: sara-hill@cherokee.org

  Stephen Greetham, Okla. Bar # 21510
    (admitted pro hac vice)
  4001 N. Lincoln Blvd
  Oklahoma City, OK 73105
  Counsel for Chickasaw Nation
  Phone no. 580-272-5236
  E-mail: stephen.greetham@chickasaw.net

  Bradley Mallett, Okla. Bar # 15810
    (admitted pro hac vice)
  P.O. Box 1210
  Durant, OK 74702
  Counsel for Choctaw Nation
  Phone no.: 580-380-3024
  E-mail: bmallett@choctawnation.com

  Gregory M. Quinlan, NM Bar # 4450,
    Colo. Bar # 21605 (admitted pro hac
    vice)
  George J Wright, Okla. Bar # 21873
    (admitted pro hac vice)
  1601 S Cooper Dr
  Shawnee, OK 74801
  Counsel for Citizen Potawatomi Nation
  Phone no. 405-275-3121
  Email: george.wright@potawatomi.org




115
                                       164436-3
